





Exhibit 10.17












FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 17, 2018
among
RECEIVABLE ASSETS OF ONDECK, LLC,
as Borrower


VARIOUS LENDERS,
and
Suntrust Bank,
as Administrative Agent
and
WELLS FARGO BANK, N.A.,
as Paying Agent and Collateral Agent
________________________________________________________
$119,736,850 Credit Facility
________________________________________________________














Table of Contents





--------------------------------------------------------------------------------







 
 
Page
Section 1.
DEFINITIONS AND INTERPRETATION
1
1.1


Definitions..............................................................................................
1
1.2


Accounting
Terms.................................................................................
38
1.3


Interpretation,
etc.................................................................................
39
1.4


Amendment and
Restatement.............................................................
39
Section 2.
LOANS
39
2.1


Revolving
Loans...................................................................................
39
2.2


Pro Rata
Shares....................................................................................
42
2.3


Use of
Proceeds.....................................................................................
42
2.4


Evidence of Debt; Register; Lenders' Books and Records; Notes...
42
2.5


Interest on
Loans..................................................................................
44
2.6


Reserved.................................................................................................
44
2.7


Fees.........................................................................................................
44
2.8


Repayment on or Before Applicable Maturity Date.........................
45
2.9


Voluntary Commitment
Reductions...................................................
45
2.10


Borrowing Base
Deficiency..................................................................
46
2.11


Controlled
Accounts.............................................................................
46
2.12


Application of
Proceeds.......................................................................
50
2.13


General Provisions Regarding Payments...........................................
53
2.14


Ratable
Sharing....................................................................................
53
2.15


Increased Costs; Capital
Adequacy....................................................
54
2.16


Taxes; Withholding,
etc........................................................................
56
2.17


Obligation to
Mitigate..........................................................................
58
2.18


Defaulting
Lenders...............................................................................
59
2.19


Removal or Replacement of a
Lender................................................
60
2.20


The Paying
Agent.................................................................................
60
2.21


Duties of Paying
Agent.........................................................................
65
2.22


Collateral
Agent....................................................................................
68
2.23


Intention of
Parties...............................................................................
69
Section 3.
CONDITIONS PRECEDENT
69
3.1


Conditions Precedent to Effectiveness of the Existing Credit
69
 
Agreement.............................................................................................
 
3.2


Conditions Precedent to Effectiveness of the Amended and
69
 
Restated Credit
Agreement.................................................................
 
3.3


Conditions to Each Credit
Extension.................................................
70
Section 4.
REPRESENTATIONS AND WARRANTIES
72
4.1


Organization; Requisite Power and Authority; Qualification;
72
 
Other
Names.........................................................................................
 
4.2


Capital Stock and
Ownership.............................................................
72
4.3


Due
Authorization................................................................................
72
4.4


No
Conflict............................................................................................
72
4.5


Governmental
Consents......................................................................
73
4.6


Binding
Obligation.............................................................................
73
4.7


Eligible
Receivables.............................................................................
73
4.8


Historical Financial
Statements..........................................................
73






--------------------------------------------------------------------------------





4.9


No Material Adverse
Effect.................................................................
73
4.10


Adverse Proceedings,
etc.....................................................................
73
4.11


Payment of
Taxes..................................................................................
74
4.12


Title to
Assets........................................................................................
74
4.13


No
Indebtedness....................................................................................
74
4.14


No
Defaults............................................................................................
74
4.15


Material
Contracts...............................................................................
74
4.16


Government
Contracts........................................................................
74
4.17


Governmental
Regulation....................................................................
74
4.18


Margin
Stock........................................................................................
74
4.19


Employee Benefit
Plans.......................................................................
75
4.20


Solvency; Fraudulent
Conveyance.....................................................
75
4.21


Compliance with Statutes,
etc.............................................................
75
4.22


Matters Pertaining to Related Agreements........................................
75
4.23


Disclosure..............................................................................................
75
4.24


Patriot
Act.............................................................................................
76
4.25


Remittance of
Collections....................................................................
76
4.26


Tax
Status..............................................................................................
76
4.27


Beneficial
Ownership...........................................................................
76
SECTION 5.
AFFIRMATIVE COVENANTS.........................................................
76
5.1


Financial Statements and Other
Reports...........................................
77
5.2


Existence................................................................................................
79
5.3


Payment of Taxes and
Claims.............................................................
80
5.4


Insurance...............................................................................................
80
5.5


Inspections; Compliance
Audits..........................................................
80
5.6


Compliance with
Laws.........................................................................
81
5.7


Separateness..........................................................................................
81
5.8


Further
Assurances..............................................................................
81
5.9


Communication with
Accountants......................................................
81
5.10


Acquisition of Receivables from
Holdings.........................................
82
5.11


Class B Revolving Lenders Information Rights................................
82
5.12


Level 2 Performance
Covenant...........................................................
82
SECTION 6.
NEGATIVE
COVENANTS.................................................................
82
6.1


Indebtedness.........................................................................................
82
6.2


Liens......................................................................................................
83
6.3


Reserved................................................................................................
83
6.4


No Further Negative
Pledges..............................................................
83
6.5


Restricted Junior
Payments................................................................
83
6.6


Subsidiaries...........................................................................................
83
6.7


Investments...........................................................................................
83
6.8


Fundamental Changes; Disposition of Assets; Acquisitions.............
83
6.9


Sales and
Lease-Backs.........................................................................
84
6.10


Transactions with Shareholders and Affiliates..................................
84
6.11


Conduct of
Business.............................................................................
84
6.12


Fiscal
Year.............................................................................................
84
6.13


Servicer; Backup Servicer;
Custodian..............................................
84






--------------------------------------------------------------------------------





6.14


Acquisitions of
Receivables.................................................................
84
6.15


Independent
Manager..........................................................................
84
6.16


Organizational
Agreements.................................................................
86
6.17


Changes in Underwriting or Other Policies.......................................
86
6.18


Receivable Program
Agreements........................................................
87
SECTION 7.
EVENTS OF
DEFAULT......................................................................
87
7.1


Events of
Default..................................................................................
87
SECTION 8
AGENTS...............................................................................................
91
8.1


Appointment of
Agents........................................................................
91
8.2


Powers and
Duties................................................................................
91
8.3


General
Immunity................................................................................
92
8.4


Agents Entitled to Act as
Lender........................................................
93
8.5


Lenders' Representations, Warranties and Acknowledgment.........
93
8.6


Right to
Indemnity...............................................................................
93
8.7


Successor Administrative Agent and Collateral Agent.....................
94
8.8


Collateral
Documents...........................................................................
96
SECTION 9.
MISCELLANEOUS.............................................................................
97
9.1


Notices...................................................................................................
97
9.2


Expenses................................................................................................
97
9.3


Indemnity..............................................................................................
98
9.4


Reserved................................................................................................
99
9.5


Amendments and
Waivers...................................................................
99
9.6


Successors and Assigns;
Participations..............................................
101
9.7


Independence of
Covenants.................................................................
104
9.8


Survival of Representations, Warranties and Agreements...............
105
9.9


No Waiver; Remedies
Cumulative......................................................
105
9.10


Marshalling; Payments Set
Aside.......................................................
105
9.11


Severability............................................................................................
105
9.12


Obligations Several; Actions in
Concert............................................
105
9.13


Headings................................................................................................
106
9.14


APPLICABLE
LAW............................................................................
106
9.15


CONSENT TO JURISDICTION........................................................
106
9.16


WAIVER OF JURY
TRIAL................................................................
107
9.17


Confidentiality......................................................................................
107
9.18


Usury Savings
Clause...........................................................................
108
9.19


Counterparts.........................................................................................
109
9.20


Effectiveness..........................................................................................
109
9.21


Patriot
Act.............................................................................................
109
























--------------------------------------------------------------------------------







APPENDICES:
A
Revolving Commitments
 
B
Notice Addresses
 
C
Eligibility Criteria
 
D
Excess Concentration Amounts
 
E
Early Amortization Event
 
F
Level 2 Performance Covenants
 
G
SPV Event
 
 
 
SCHEDULES:
1.1(a)
Financial Covenants
 
1.1(b)
Class B Revolving Lenders
 
 
 
EXHIBITS:
A-1
Form of Funding Notice
 
B-1
Form of Class A Revolving Loan Note
 
B-2
Form of Class B Revolving Loan Note
 
C-1
Form of Compliance Certificate
 
C-2
Form of Borrowing Base Report and Certificate
 
D
Form of Assignment Agreement
 
E
Form of Certificate Regarding Non-Bank Status
 
F-1
Form of Fourth Amendment Effective Date Certificate
 
F-2
Form of Solvency Certificate
 
G
Form of Controlled Account Voluntary Payment Notice
 
H
Form of Receivables Purchase Agreement
























































--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 17,
2018, is entered into by and among Receivable Assets of ONDECK, LLC, a Delaware
limited liability company (“Company”), the Lenders party hereto from time to
time and SUNTRUST BANK, as Administrative Agent for the Lenders (in such
capacity, “Administrative Agent”), WELLS FARGO BANK, N.A., as Paying Agent (in
such capacity, “Paying Agent”) and as Collateral Agent for the Secured Parties
(in such capacity, “Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Company, the Lenders party hereto, the Administrative Agent, the
Collateral Agent and the Paying Agent are parties to that certain Third Amended
and Restated Credit Agreement dated as of December 15, 2017 (as amended,
modified or supplemented from time to time, the “Existing Credit Agreement”);
and
WHEREAS, in order to continue the existing indebtedness of the Company, the
Company has requested that the Existing Credit Agreement be amended and restated
in its entirety (the “Amendment and Restatement”), and the Class A Lenders and
the Class B Lenders party hereto are willing to do so on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.     DEFINITIONS AND INTERPRETATION


1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:


“2d Anniversary Date” means the date that is the second anniversary of the
Fourth Amendment Effective Date (as such date may be extended upon the mutual
written agreement of Company and Administrative Agent).
“2018 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2018.
“2019 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2019.
“2020 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2020.
“30 MPF Receivable” means any Pledged Receivable with a Missed Payment Factor,
in the case of a Daily Pay Receivable, higher than 30 or, in the case of a
Weekly Pay Receivable, higher than 6.
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Revolving Loans payable hereunder.





--------------------------------------------------------------------------------





“ACH Agreement” has the meaning set forth in the Servicing Agreement.
“ACH Receivable” means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.
“Act” as defined in Section 4.25.
“Adjusted EPOB” means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
aggregate Excess Concentration Amounts as of such date.
“Adjusted Interest Collections” means, with respect to all Receivables and any
Monthly Period, an amount equal to the excess (whether positive or negative) of
(a) the sum of (x) all Collections received during such Monthly Period that were
not applied by the Servicer to reduce the Outstanding Principal Balances of the
Pledged Receivables in accordance with Section 2(a)(i) of the Servicing
Agreement and (y) all Collections received during such Monthly Period that were
recoveries with respect to Charged-Off Receivables (net of amounts, if any,
retained by any third party collection agent), over (b) the aggregate amount
paid by Company on the related Interest Payment Date pursuant to clauses (a)(i),
(a)(ii), (a)(iii), (a)(v) and (a)(viii) of Section 2.12.
“Administrative Agent” as defined in the preamble hereto.
“Adverse Effect” means, with respect to any action, that such action will
(a) result in the occurrence of an Event of Default or (b) materially and
adversely affect (i) the amount or timing of payments to be made to the Lenders
pursuant to this Agreement or (ii) the existence, perfection, priority or
enforceability of any security interest in a material amount of the Pledged
Receivables taken as a whole or in any material part.
“Adverse Proceeding” means any non-frivolous action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Company or Holdings) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the knowledge of Company or Holdings, threatened in
writing against Company or Holdings, or any of their respective property (it
being acknowledged that any action, suit, proceeding, governmental investigation
or arbitration by a Governmental Authority against Company and/or Holdings, as
applicable, will not be considered frivolous for purposes of this definition).
“Affected Party” means any Lender, SunTrust Bank, in its individual capacity and
in its capacity as Administrative Agent, Paying Agent and, with respect to each
of the foregoing, the parent company or holding company that controls such
Person.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Agent” means each of the Administrative Agent, the Paying Agent and the
Collateral Agent.
“Aggregate Amounts Due” as defined in Section 2.14.





--------------------------------------------------------------------------------





“Agreement” means this Fourth Amended and Restated Credit Agreement, dated as of
December 17, 2018, as it may be amended, supplemented or otherwise modified from
time to time.
“Amendment and Restatement” as defined in the Recitals hereto.
“Applicable Class A Advance Rate” means 76%; provided, however, that,
notwithstanding the foregoing, upon the occurrence of an SPV Event, the
Applicable Class A Advance Rate shall be 66% until either (x) Company shall
elect for such SPV Event to be treated as an Early Amortization Event as
described in Appendix G, or (y) such SPV Event is cured.
“Applicable Class B Advance Rate” means 91%; provided, however, that,
notwithstanding the foregoing, upon the occurrence of an SPV Event, the
Applicable Class B Advance Rate shall be 81% until either (x) Company shall
elect for such SPV Event to be treated as an Early Amortization Event as
described in Appendix G, or (y) such SPV Event is cured.
“Approved Fund” means any Person that, in the ordinary course of its business,
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit that generally have an original par amount in excess of
$10,000,000 and that is administered or managed by an entity that is not
included in the list of entities set forth in clause (b) of the definition of
Direct Competitor or any Affiliate thereof.
“Approved State” shall mean each of the 50 United States of America and the
District of Columbia.
“Asset Purchase Agreement” means that certain Amended and Restated Asset
Purchase Agreement dated as of the Second Amendment Effective Date, by and
between Company, as Purchaser, and the Seller, as amended, modified or
supplemented from time to time, whereby the Seller has agreed to sell and
Company has agreed to purchase Eligible Receivables from time to time.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary or controller (or, in each case, the equivalent thereof).
“Backup Servicer” means Portfolio Financial Servicing Company or any replacement
thereof appointed pursuant to the Backup Servicing Agreement.
“Backup Servicing Agreement” means that certain Backup Servicing Agreement dated
as of the Original Closing Date, among the Company, the Administrative Agent and
Backup Servicer, as amended by that certain Amendment No. 1 to Backup Servicing
Agreement, dated the First Amendment Effective Date and by that certain
Amendment No. 2 to Backup Servicing Agreement, as of the Second Amendment
Effective Date, and as it may be amended, modified or supplemented from time to
time.





--------------------------------------------------------------------------------





“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum (rounded upward, if necessary,
to the next 1/100th of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day (or if such day is not a Business Day, the immediately preceding
Business Day), (b) the Federal Funds Effective Rate in effect on such day (or if
such day is not a Business Day, the immediately preceding Business Day)
plus 0.50%, and (c) the LIBO Rate for such day plus 1.00%.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Blocked Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Borrower Distribution” as defined in Section 6.5.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Lender, which sets
forth the calculation of the Class A Borrowing Base and the Class B Borrowing
Base, including a calculation of each component thereof.
“Borrowing Base Deficiency” means either a Class A Borrowing Base Deficiency or
a Class B Borrowing Base Deficiency, as applicable.
“Borrowing Base Report” means a report substantially in the form of Exhibit C-2,
executed by an Authorized Officer of Company and delivered to Administrative
Agent, Paying Agent, Collateral Agent and each Lender, which attaches a
Borrowing Base Certificate.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.





--------------------------------------------------------------------------------





“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such day and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000 and (iii) has the highest rating
obtainable from either S&P or Moody’s; (f) instruments owned by Holdings or any
Subsidiary of Holdings that is not organized or formed in the United States or a
state or territory thereof, that in either case are (i) comparable in credit
quality and tenor to those referred to in clauses (a) through (e) above, (ii)
customarily used by corporations for normal cash management purposes in a
jurisdiction outside of the United States, and (iii) reasonably required in
connection with any business conducted by Holdings or any such Subsidiary in
such jurisdiction; and (g) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (d) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government.
“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.
“Change of Control” means, at any time: (a) any “person” or “group” of related
persons (as such terms are given meaning in the Exchange Act and the rules of
the SEC thereunder) is or becomes the owner, beneficially or of record, directly
or indirectly, of more than 35% (on a fully diluted basis) of the economic and
voting interests (including the right to elect directors or similar
representatives) in the Capital Stock of Holdings; (b) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries taken as a whole to any “person” (as such term is given meaning in
the Exchange Act and the rules of the SEC thereunder); (c) at any time during
any consecutive two-year period after the Original Closing Date, individuals who
at the beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election or appointment by the board of
directors of Holdings or whose nomination for election by the shareholders of
Holdings was approved by a vote of a majority of the directors of Holdings then
still in office who were either directors at the beginning of such period or
whose election, appointment or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of Holdings then in office; or (d) Holdings shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of Company free and clear of any Lien
(other than any Lien as to which the holder thereof (such holder, an “Equity
Lienholder”) has provided the Administrative Agent, for the benefit of the
Lenders, a Protective Undertakings Certification).





--------------------------------------------------------------------------------





“Charged-Off Receivable” means a Receivable which, in each case, consistent with
the Underwriting Policies, has or should have been written off Company’s books
as uncollectable.
“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
“Class” means a class of Revolving Loans hereunder, designated Class A Revolving
Loans or Class B Revolving Loans.
“Class A Applicable Margin” means with respect to each Class A Revolving Lender,
the “Class A Applicable Margin” described in the Fee Letter between Company and
such Class A Revolving Lender.
“Class A Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)(i) the Applicable Class A Advance Rate multiplied by the Adjusted EPOB at
such time, plus (ii) the sum of (A) the aggregate amount of Collections in the
Lockbox Account and the Collection Account to the extent such Collections and
other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance and (B) the fair market value of all Permitted
Investments held in the Collection Account on such day minus (iii) 105% of the
sum of the Accrued Interest Amount as of such day and the aggregate amount of
all accrued and unpaid fees and expenses due hereunder and under the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement; and


(b)the Class A Revolving Commitments on such day.


With respect to any calculation of the Class A Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class A Revolving
Availability for a requested Class A Revolving Loan, the Class A Borrowing Base
will be calculated on a pro forma basis giving effect to the Eligible
Receivables to be purchased with the proceeds of such Class A Revolving Loan.
With respect to any calculation of the Class A Borrowing Base for any other
purpose, the Class A Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Collateral Agent
and the Administrative Agent, Paying Agent and each Lender with such adjustments
as the Paying Agent identifies pursuant to Section 2.21.
“Class A Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class A Revolving Commitments exceeds the Class A
Borrowing Base, provided that, if solely as a result of the occurrence of an SPV
Event and a consequent reduction in the Applicable Class A Advance Rate in
accordance with the proviso in the definition thereof, a deficiency occurs
hereunder that would otherwise be deemed a “Class A Borrowing Base Deficiency”
or a “Borrowing Base Deficiency”, then notwithstanding the foregoing, no Class A
Borrowing Base Deficiency or “Borrowing Base Deficiency”, Default or Event of
Default shall be deemed to exist hereunder unless such deficiency is not cured
by the thirtieth (30th) day after the occurrence of such SPV Event.
“Class A Borrowing Base Deficiency - Regular” means a Class A Borrowing Base
Deficiency that exists when calculating the Class A Borrowing Base using 76% as
the Applicable Class A Advance Rate in accordance with the definition thereof.





--------------------------------------------------------------------------------





“Class A Borrowing Base Deficiency- SPV Event” a Class A Borrowing Base
Deficiency that exists when calculating the Class A Borrowing Base using 66% as
the Applicable Class A Advance Rate in accordance with the definition thereof.
“Class A Indemnitee” means an Indemnitee who is a Class A Revolving Lender, an
Affiliate of a Class A Revolving Lender or an officer, partner, director,
trustee, employee or agent of a Class A Revolving Lender.
“Class A Maturity Date” means the earliest of (i)  the date that is nine
(9) months after the Early Amortization Start Date, (ii) the date that is nine
(9) months after the 2d Anniversary Date, (iii) the Interest Payment Date
immediately following the first Determination Date after the earlier of the
Early Amortization Start Date and the 2d Anniversary Date when the aggregate
Outstanding Principal Balance of all Pledged Receivables is equal to or less
than an amount equal to the product of (A) 0.15, and (B) the aggregate
Outstanding Principal Balance of all Pledged Receivables as of the 2d
Anniversary Date or the Early Amortization Start Date, as applicable, and
(iv) the date of the termination of the Commitments and acceleration of the
Revolving Loans pursuant to Section 7.1.
“Class A Register” as defined in Section 2.4(b)(i).
“Class A Revolving Availability” means, as of any date of determination, the
amount, if any, by which the Class A Borrowing Base exceeds the Total
Utilization of Class A Revolving Commitments.
“Class A Revolving Commitment” means the commitment of a Class A Revolving
Lender to make or otherwise fund any Class A Revolving Loan and “Class A
Revolving Commitments” means such commitments of all Class A Revolving Lenders
in the aggregate. The amount of each Class A Revolving Lender’s Class A
Revolving Commitment, if any, is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The Administrative Agent shall update Appendix A
from time to time to reflect any changes in Class A Revolving Commitments. The
aggregate amount of the Class A Revolving Commitments as of the Fourth Amendment
Effective Date is $100,000,000.
“Class A Revolving Exposure” means, with respect to any Class A Revolving Lender
as of any date of determination, (i) prior to the termination of the Class A
Revolving Commitments, that Lender’s Class A Revolving Commitment; and
(ii) after the termination of the Class A Revolving Commitments, the aggregate
outstanding principal amount of the Class A Revolving Loans of that Lender.
“Class A Revolving Lender” means each financial institution listed on the
signature pages hereto as a Class A Revolving Lender, and any other Person that
becomes a party hereto as a Class A Revolving Lender pursuant to an Assignment
Agreement.
“Class A Revolving Loan” means a loan made by a Class A Revolving Lender to
Company pursuant to Section 2.1.
“Class A Revolving Loan Note” means a promissory note in the form of Exhibit B-1
hereto, as it may be amended, supplemented or otherwise modified from time to
time.
“Class B Applicable Margin” means with respect to each Class B Revolving Lender
the “Class B Applicable Margin” described in any Fee Letter between Company and
such Class B Revolving Lender.
“Class B Borrowing Base” means, as of any day, an amount equal to the lesser of:





--------------------------------------------------------------------------------





(a)(i) the sum of the Applicable Class B Advance Rate multiplied by the Adjusted
EPOB at such time, plus (ii) the sum of (A) the aggregate amount of Collections
in the Lockbox Account and the Collection Account to the extent such Collections
and other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance and (B) the fair market value of all Permitted
Investments held in the Collection Account on such day, minus (iii) 105% of the
sum of the Accrued Interest Amount as of such day and the aggregate amount of
all accrued and unpaid fees and expenses due hereunder and under the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement, minus (iv) the aggregate outstanding principal
amount of the Class A Revolving Loans as of such date; and


(b)the Class B Revolving Commitments on such day.


With respect to any calculation of the Class B Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class B Revolving
Availability for a requested Class B Revolving Loan, the Class B Borrowing Base
will be calculated on a pro forma basis giving effect to the Eligible
Receivables to be purchased with the proceeds of such Loan. With respect to any
calculation of the Class B Borrowing Base for any other purpose, the Class B
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Collateral Agent, the Administrative
Agent, Paying Agent and each Lender, as adjusted to reflect any adjustments
identified by the Paying Agent pursuant to Section 2.21.
“Class B Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class B Revolving Commitments exceeds the Class B
Borrowing Base, provided that, if solely as a result of the occurrence of an SPV
Event and a consequent reduction in the Applicable Class B Advance Rate in
accordance with the proviso in the definition thereof, a deficiency occurs
hereunder that would otherwise be deemed a “Class B Borrowing Base Deficiency”
or a “Borrowing Base Deficiency”, then notwithstanding the foregoing, no Class B
Borrowing Base Deficiency or “Borrowing Base Deficiency”, Default or Event of
Default shall be deemed to exist hereunder unless such deficiency is not cured
by the thirtieth (30th) day after the occurrence of such SPV Event.
“Class B Indemnitee” means an Indemnitee who is a Class B Revolving Lender, an
Affiliate of a Class B Revolving Lender or an officer, partner, director,
trustee, employee or agent of a Class B Revolving Lender.
“Class B Maturity Date” means (a) so long as no Early Amortization Start Date
has occurred on or prior to December 17, 2019, the earliest of (i) December 17,
2019 and (ii) the date of the termination of the Commitments and acceleration of
the Revolving Loans pursuant to Section 7.1; and (b) if an Early Amortization
Start Date has occurred on or prior to December 17, 2019, the earliest of (i)
the date that is nine (9) months after the Early Amortization Start Date, (ii)
the Interest Payment Date immediately following the first Determination Date
after the Early Amortization Start Date when the aggregate Outstanding Principal
Balance of all Pledged Receivables is equal to or less than an amount equal to
the product of (A) 0.15, and (B) the aggregate Outstanding Principal Balance of
all Pledged Receivables as of the Early Amortization Start Date, and (iii) the
date of the termination of the Commitments and acceleration of the Revolving
Loans pursuant to Section 7.1.
“Class B Minimum Utilization Amount” means an amount equal to the percentage set
forth in any Fee Letter between Company and a Class B Revolving Lender.
“Class B Register” as defined in Section 2.4(b)(ii).





--------------------------------------------------------------------------------





“Class B Revolving Availability” means, as of any date of determination, the
amount, if any, by which the Class B Borrowing Base exceeds the Total
Utilization of Class B Revolving Commitments.
“Class B Revolving Commitment” means the commitment of a Class B Revolving
Lender to make or otherwise fund any Class B Revolving Loan and “Class B
Revolving Commitments” means such commitments of all Class B Revolving Lenders
in the aggregate. The aggregate amount of the Class B Revolving Commitments as
of the Fourth Amendment Effective Date is $19,736,850. The Administrative Agent
shall update Appendix A from time to time to reflect any changes in Class B
Revolving Commitments. The Class B Revolving Commitment of each Class B
Revolving Lender will be equal to zero on the Revolving Commitment Termination
Date.
“Class B Revolving Exposure” means, with respect to any Class B Revolving Lender
as of any date of determination, (i) prior to the termination of the Class B
Revolving Commitments, that Lender’s Class B Revolving Commitment; and
(ii) after the termination of the Class B Revolving Commitments, the aggregate
outstanding principal amount of the Class B Revolving Loans of that Lender.
“Class B Revolving Lender” means each financial institution listed on the
signature pages hereto as a Class B Revolving Lender, and any other Person that
becomes a party hereto as a Class B Revolving Lender pursuant to an Assignment
Agreement. Each Class B Revolving Lender, as of the Fourth Amendment Effective
Date, is listed on Schedule 1.1(b) hereto.
“Class B Revolving Loan” means a loan made by a Class B Revolving Lender to
Company pursuant to Section 2.1.
“Class B Revolving Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, supplemented or otherwise modified from time
to time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” as defined in the preamble hereto, and any successors or
assigns thereto.
“Collateral Documents” means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by, or on behalf or at
the request of, Company or Holdings pursuant to this Agreement or any of the
other Credit Documents, as the case may be, in order to grant to, or perfect in
favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of Company as security for the Obligations or
to protect or preserve the interests of Collateral Agent or the Secured Parties
therein.
“Collateral Receipt and Exception Report” shall mean the “Trust Receipt” as
defined in the Custodial Agreement.
“Collection Account” means a Securities Account with account number 84176300 at
Wells Fargo Bank, N.A. in the name of Company.
“Collections” means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties, all finance
charges, if any, all amounts collected as interest, fees (including, without
limitation, any servicing fees, any origination fees,





--------------------------------------------------------------------------------





any loan guaranty fees and, any platform fees), or charges for late payments
with respect to such Pledged Receivable, all recoveries with respect to each
Charged-Off Receivable (net of amounts, if any, retained by any third party
collection agent), all investment proceeds and other investment earnings (net of
losses and investment expenses) on Collections as a result of the investment
thereof pursuant to Section 6.7, all proceeds of any sale, transfer or other
disposition of any Pledged Receivable by Company and all deposits, payments or
recoveries made in respect of any Pledged Receivable to any Controlled Account,
or received by Company in respect of a Pledged Receivable, and all payments
representing a disposition of any Pledged Receivable.
“Company” as defined in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
“Compliance Review” as defined in Section 5.5(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Liquidity” means, as of any day, an amount determined for Holdings
and its Subsidiaries, on a consolidated basis, equal to the sum of
(i) unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries, as
of such day, (ii) amounts (if any) in the Reserve Account as of such date,
(iii) the sum of the Class A Revolving Availability and the Class B Revolving
Availability as of such day and (iv) the aggregate amount of all unused and
available credit commitments under any credit facilities of Holdings and its
Subsidiaries, as of such day; provided, that, as of such day, all of the
conditions to funding such amounts under clause (iii) and (iv), as the case may
be, have been fully satisfied (other than delivery of prior notice of funding
and pre-funding notices, opinions and certificates that are reasonably capable
of delivery as of such day) and no lender under such credit facilities shall
have refused to make a loan or other advance thereunder at any time after a
request for a loan was made thereunder.
“Consolidated Net Income” means, for any period, the greater of (x) $0, and (y)
(i) the net income (or loss) of Holdings and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus (ii) the sum of (a) the income (or loss) of any
Person (other than a Subsidiary of Holdings) in which any other Person (other
than Holdings or any of its Subsidiaries) has a joint interest, plus (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, plus (c) any gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, plus (d) (to the extent not
included in clauses (a) through (d) above) any net extraordinary gains or net
extraordinary losses.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.





--------------------------------------------------------------------------------





“Control Agreements” means collectively, the Lockbox Account Control Agreement,
the Securities Account Control Agreement and the Blocked Account Control
Agreement.
“Controlled Account” means each of the Reserve Account, the Collection Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.
“Controlled Account Bank” means Wells Fargo Bank, N.A.
“Convertible Indebtedness” means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
indebtedness for borrowed money.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Revolving Loan Notes, if any,
the Collateral Documents, the Asset Purchase Agreement, any Receivables Purchase
Agreement, the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and all other documents, instruments or agreements executed
and delivered by Company or Holdings for the benefit of any Agent or any Lender
in connection herewith.
“Credit Extension” means the making of a Revolving Loan.
“Custodial Agreement” mean the Custodial Services Agreement, dated as of the
Original Closing Date, by and between the Company, Servicer, Custodian,
Collateral Agent and Administrative Agent, as it may be amended, supplemented or
otherwise modified from time to time.
“Custodian” means Wells Fargo Bank, N.A., in its capacity as the provider of
services under the Custodial Agreement, or any successor thereto in such
capacity appointed in accordance with the Custodial Agreement.
“Daily Pay Receivable” means any Receivable for which a Payment is generally due
on every Business Day.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Revolving Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Revolving Loans of such Defaulting Lender.





--------------------------------------------------------------------------------





“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Revolving Commitments
are cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any payments of the Revolving Loans
in accordance with the terms of this Agreement), and (b) such Defaulting Lender
shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Revolving Commitments, and (iii) the date on which Company, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” as defined in Section 2.18.
“Defaulted Receivable” means, with respect to any date of determination, a
Receivable which (i) is a Charged-Off Receivable or (ii) has a Missed Payment
Factor of (x) with respect to Daily Pay Receivables, sixty (60) or higher or
(y) with respect to Weekly Pay Receivables, twelve (12) or higher.
“Defaulting Lender” as defined in Section 2.18.
“Delinquent Receivable” means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.
“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.
“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer or Chief Legal Officer.
“Determination Date” means the last day of each Monthly Period.
“Direct Competitor” means (a) any Person engaged in the same or similar line of
business as Holdings, (b) any Person that is a direct competitor of Holdings or
any Subsidiary of Holdings and is identified as such by the Company to the
Administrative Agent prior to the Fourth Amendment Effective Date (as such list
is updated by the Company from time to time, and acknowledged in writing by the
Administrative Agent (such acknowledgment not to be unreasonably withheld)) in
the list set forth in the Undertakings Agreement, or (c) any Affiliate of any
such Person; provided that, any Person (other than any Person listed in
clause (b) and their Affiliates) that either (i) both (A) has a market
capitalization equal to or greater than $5 billion and (B) that is in the
business of investing in commercial loans that generally have an original par
amount in excess of $10,000,000 or (ii) that is an Approved Fund, shall in
either case not be deemed a “Direct Competitor” hereunder.
“Disposition Notice” as defined in Section 8.8(a).
“Document Checklist” shall have the meaning attributed to such term in the
Custodial Agreement.
“Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State or territory thereof or the District of
Columbia.





--------------------------------------------------------------------------------





“Early Amortization Event” has the meaning set forth on Appendix E.
“Early Amortization Period” means the period beginning on the Early Amortization
Start Date and ending on the Class A Maturity Date.
“Early Amortization Start Date” means the first date upon which an Early
Amortization Event occurs.
“E-Sign Receivable” means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
“Election Period” is defined in Appendix G.
“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person), and (ii) any other Person (other than a natural Person)
approved by Company and Administrative Agent (each such approval not to be
unreasonably withheld), so long as no Default or Event of Default has occurred
and is continuing; provided, that (y) neither Holdings nor any Affiliate of
Holdings shall, in any event, be an Eligible Assignee, and (z) no Direct
Competitor shall be an Eligible Assignee so long as no Specified Event of
Default has occurred and is continuing.
“Eligible Non-Select Portfolio Outstanding Principal Balance” means, as of any
date of determination, the sum of the Outstanding Principal Balance for all
Eligible Receivables that are Non-Select Receivables as of such date.
“Eligible Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
“Eligible Product” means the following Receivable product types: On Deck Core
Loans and Select Receivables.
“Eligible Receivable” means a Receivable with respect to which the Eligibility
Criteria are satisfied as of the applicable date of determination.
“Eligible Receivables Obligor” means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of “Eligible
Receivables Obligor”, subject to any changes agreed to by the Requisite Class A
Revolving Lenders, the Requisite Class B Revolving Lenders and Company from time
to time after the Original Closing Date.
“Eligible Select Portfolio Outstanding Principal Balance” means, as of any date
of determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables that are Select Receivables as of such date.
“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
the Requisite Class A Revolving Lenders, the Requisite Class B Revolving Lenders
and Company from time to time after the Original Closing Date.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.





--------------------------------------------------------------------------------





“Equity Lienholder” has the meaning set forth in the definition of “Change of
Control”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the PBGC initiated termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan of
Holdings, any of its Subsidiaries, or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates, or the assets
thereof, or against Holdings, any of its Subsidiaries or, with respect to any
Pension Plan or Multiemployer Plan, any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal





--------------------------------------------------------------------------------





Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.
“Event of Default” means each of the events set forth in Section 7.1. For the
avoidance of doubt, an Early Amortization Event shall not be deemed an Event of
Default hereunder for any purpose unless such Early Amortization Event is one of
the enumerated events set forth in Section 7.1.
“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto.
“Excess Spread” means, with respect to any Determination Date for any Monthly
Period, the product of (a) 12 times (b) the percentage equivalent of a fraction
(i) the numerator of which is the excess, if any, of (x) the Adjusted Interest
Collections for such Monthly Period over (y) the aggregate Outstanding Principal
Balance of all Pledged Receivables that became Defaulted Receivables during such
Monthly Period and (ii) the denominator of which is the average daily Eligible
Portfolio Outstanding Principal Balance for such Monthly Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Revolving
Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Revolving Loan or Revolving
Commitment or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.16(b), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(d)(i) or Section 2.16(d)(ii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” as defined in the Recitals hereto.
“Existing Credit Documents” as defined in Section 1.4.
“Existing Obligations” as defined in Section 1.4.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations promulgated thereunder or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
“Federal Funds Effective Rate” means, for any  day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States





--------------------------------------------------------------------------------





arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary to the next 1/100th of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
“Fee Letters” means (a) the letter agreement dated as of the Fourth Amendment
Effective Date between the Company and each Class A Revolving Lender party
thereto and (b) the letter agreement dated as of the Fourth Amendment Effective
Date between the Company and each Class B Revolving Lender a party thereto, as
such Fee Letters are amended, modified or supplemented from time to time.
“Financial Covenants” means the financial covenants set forth on Schedule 1.1(a)
hereto.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year‑end adjustments.
“First Amendment Effective Date” means February 26, 2016.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Fourth Amendment Effective Date” means the date of this Agreement.
“Fourth Amendment Effective Date Certificate” means a Fourth Amendment Effective
Date Certificate substantially in the form of Exhibit F‑1.
“Funding Default” as defined in Section 2.18.
“Funding Account” has the meaning set forth in Section 2.11(a).
“Funding Notice” means a notice substantially in the form of Exhibit A‑1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.





--------------------------------------------------------------------------------





“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Receivables Obligors of Eligible Receivables having the
highest aggregate Outstanding Principal Balance.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Fourth Amendment Effective
Date, (i) the audited financial statements of Holdings and its Subsidiaries, for
the Fiscal Year ended 2017, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) for the interim period from January 1, 2018 to the Fourth
Amendment Effective Date, internally prepared, unaudited financial statements of
Holdings and its Subsidiaries, consisting of a balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for each
quarterly period completed prior to forty-six (46) days before the Fourth
Amendment Effective Date, in the case of clauses (i) and (ii), certified by the
chief financial officer (or the equivalent thereof) of Holdings that they fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.
“Holdings” means On Deck Capital, Inc., a Delaware corporation.
“Increased-Cost Lenders” as defined in Section 2.19.
“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any Contractual Obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes.





--------------------------------------------------------------------------------





“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for Class A
Indemnitees, one counsel for Class B Indemnitees and one (1) counsel for the
Collateral Agent and Paying Agent in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any reasonable and documented fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations), on common law or equitable cause or on contract or otherwise,
that may be imposed on, incurred by, or asserted against any such Indemnitee, in
any manner relating to or arising out of this Agreement or the other Credit
Documents, any Related Agreement, or the transactions contemplated hereby or
thereby (including the Lenders’ agreement to make Credit Extensions or the use
or intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral)).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” as defined in Section 9.3.
“Indemnitee Agent Party” as defined in Section 8.6.
“Independent Manager” as defined in Section 6.15.
“Industry Code” means, with respect to any Receivables Obligor of an Eligible
Receivable, the NAICS industry code under which the business of such Receivables
Obligor has been classified by Holdings.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Intercreditor Side Letter” means that certain letter agreement, dated as of the
Third Amendment Effective Date, among the Administrative Agent, the Class A
Revolving Lenders party thereto, the Class B Revolving Lenders party thereto,
the Company, the Paying Agent and the Collateral Agent.
“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day.
“Interest Period” means an interest period (i) initially, commencing on and
including the Original Closing Date and ending on but excluding the initial
Interest Payment Date; (ii) from the initial Interest Payment Date and ending on
and excluding the Interest Payment Date immediately prior to the Fourth
Amendment Effective Date, commencing on and including each Interest Payment Date
and ending on and excluding the immediately succeeding Interest Payment Date;
(iii) then, commencing on and including the Interest Payment Date immediately
prior to the Fourth Amendment Effective Date and ending on and including the
last day of the calendar month in which the Fourth Amendment Effective Date
occurs; and (iv) thereafter, commencing on and including the first day of each
calendar month and ending on and excluding





--------------------------------------------------------------------------------





the first day of the immediately succeeding calendar month; provided, that no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Class A Maturity Date.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is four (4) Business Days prior to the immediately following
Interest Payment Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Largest OPB Receivable” means, as of any date of determination, the aggregate
Eligible Receivables owing by the single Receivables Obligor having the largest
aggregate Outstanding Principal Balance.
“Lender” means each Class A Revolving Lender and each Class B Revolving Lender.
“Lender Affiliate” means, as applied to any Lender or Agent, any Related Fund
and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Lender or Agent. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Level 2 Performance Covenant” has the meaning set forth on Appendix F.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Indebtedness and Convertible Indebtedness, as of such
day, to (b) the sum of (i) Holdings’ total stockholders’ equity as of such day,
(ii) Warrant Liability as of such day and (iii) the sum of Subordinated
Indebtedness and Convertible Indebtedness as of such day.
“LIBO Rate” means, for any Revolving Loan (or portion thereof) for any Interest
Period, the rate per annum determined by, with respect to the (i) Class A
Revolving Loans, the Administrative Agent, and (ii) Class B Revolving Loans, the
Administrative Agent, in each case at approximately 11:00 a.m., London time, on
the second Business Day before the first day of such Interest Period by
reference to the  ICE Benchmark Administration Limited London interbank offered
rate per annum for deposits in Dollars





--------------------------------------------------------------------------------





for a period equal to one month (as set forth by the Bloomberg Information
Service or any successor thereto or any other service selected by the
Administrative Agent in its sole discretion); provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” shall be the rate
per annum (rounded upward to the nearest 1/16th of 1%) listed in The Wall Street
Journal, “Money Rates” table at or about 10:00 a.m., New York City time, two
Business Days prior to the beginning of the related Interest Period (or, if no
such rate is listed two Business Days prior to the beginning of the related
Interest Period, the LIBO Rate as of the last Interest Rate Determination Date
that the Administrative Agent was able to determine the LIBO Rate), and
provided, further, that this rate shall not be less than zero at any time. If at
any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, including, without limitation, because the
LIBO Rate is not available or published on a current basis, then the
Administrative Agent and the Company shall endeavor in good faith to establish
an alternate rate of interest to the LIBO Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 9.5, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from each of the Class A Requisite Lenders and the
Class B Requisite Lenders stating that such Lenders object to such amendment. If
the Administrative Agent gives written notice to the Lenders and the Company to
the effect that adequate and reasonable means do not exist for ascertaining the
LIBO Rate or that the that the London interbank offered rate has been
permanently discontinued (a “LIBO Notice”), then “LIBO Rate” then shall mean:
(i)from the earlier of the date on which such LIBO Notice is delivered and until
the earlier of (A) the sixtieth day following the date of such LIBO Notice and
(B) the date of establishing an alternative rate of interest to the LIBO Rate in
accordance with the preceding two sentences, the LIBO Rate as of the last
Interest Rate Determination Date that the Administrative Agent was able to
determine LIBO Rate; and


(ii)from the sixty-first day following the date of such LIBO Notice until the
date of establishing an alternative rate of interest to the LIBO Rate as
contemplated by the preceding two sentences, the Base Rate.


“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of May 22, 2015.
“Lockbox Account” means a Deposit Account with account number 1830043117 at MB
Financial Bank, N.A. in the name of Company.
“Lockbox Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Lockbox System” as defined in Section 2.11(d).





--------------------------------------------------------------------------------





“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Master Record” as defined in the Custodial Agreement.
“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on: (i)    the business, assets, financial
condition or results of operations of such Person and its consolidated
Subsidiaries, if any, taken as a whole; (ii)    the ability of such Person to
perform its material obligations under the Credit Documents; (iii) the validity
or enforceability of any Credit Document to which such Person is a party; or
(iv)    the existence, perfection, priority or enforceability of any security
interest in a material amount of the Pledged Receivables taken as a whole or in
any material part.
“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required Payment or extension of a Payment Date (other than a
temporary modification made in accordance with the Underwriting Policies) or a
reduction in the Outstanding Principal Balance.
“Materials” as defined in Section 5.5(b).
Maximum 15 Day Delinquency Rate” means, with respect to any Monthly Period, the
percentage equivalent of a fraction (i) the numerator of which is the aggregate
Outstanding Principal Balance of all Delinquent Receivables (other than
Defaulted Receivables) that are Pledged Receivables that have a Missed Payment
Factor of (x) with respect to Daily Pay Receivables, fifteen (15) or higher or
(y) with respect to Weekly Pay Receivables, three (3) or higher, in each case,
as of the last day of such Monthly Period and (ii) the denominator of which is
the aggregate Outstanding Principal Balance of all Receivables (other than
Defaulted Receivables) that are Pledged Receivables as of the last day of such
Monthly Period.
“Maximum Default Rate” means, with respect to any Monthly Period, the percentage
equivalent of a fraction (i) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables that became Defaulted Receivables
during such Monthly Period and (ii) the denominator of which is the average
daily Outstanding Principal Balance of all Pledged Receivables for such Monthly
Period.
“Maximum Upfront Fee” means, with respect to each Receivable, the greater of
(a) $695 and (b) 5.0% of the original aggregate unpaid principal balance of such
Receivable.
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivables Agreement,
with each of clause (i) and (ii) determined without giving effect to any
temporary modifications of such required periodic Payment then applicable to
such Receivable, and (b) the number of Payment Dates, if any, past the
Receivable maturity date on which a Payment was due but not received.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period





--------------------------------------------------------------------------------





commenced on the Original Closing Date and ended on the last day of the calendar
month in which the Original Closing Date occurred.
“Monthly Reporting Date” means the third Business Day prior to each Interest
Payment Date.
“Monthly Servicing Report” shall have the meaning attributed to such term in the
Servicing Agreement.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“NAICS” means the North American Industry Classification System.
“Net Asset Sale Proceeds” means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Permitted Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Permitted Asset Sale
during the tax period the sale occurs and (b) a reasonable reserve for any
recourse for a breach of the representations and warranties made by Company to
the purchaser in connection with such Permitted Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.
“Net Cash Proceeds” shall mean with respect to any equity issuance, the cash
proceeds thereof, net of all taxes and reasonable investment banker’s fees,
underwriting discounts or commissions, reasonable legal fees and other
reasonable costs and other expenses incurred in connection therewith.
“Non-Consenting Lender” as defined in Section 2.19.
“Non-Select Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing
(a) the sum, for all Eligible Receivables that are Non-Select Receivables, of
the product of (i) the Receivable Yield for each such Non-Select Receivable
multiplied by (ii) the Outstanding Principal Balance of such Non-Select
Receivable as of such date, by (b) the Eligible Non-Select Portfolio Outstanding
Principal Balance as of such date.
“Non-Select Receivable” means a Receivable that is not an Select Receivable.
“Non-US Lender” as defined in Section 2.16(d)(i).
“Obligations” means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Lenders or any of them, in
each case under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.





--------------------------------------------------------------------------------





“On Deck Core Loans” means Receivables designated as such in the Underwriting
Policies.
“On Deck Score” means that numerical value that represents Holdings’ evaluation
of the creditworthiness of a business and its likelihood of default on a
commercial loan or other similar credit arrangement generated by “version 5” of
the proprietary methodology developed and maintained by Holdings, as such
methodology is applied in accordance with the other aspects of the Underwriting
Policies, as such methodology may be revised and updated from time to time in
accordance with Section 6.17.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Original Closing Date” means May 22, 2015.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Revolving Loan or Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Outstanding Principal Balance” means, as of any date with respect to any
Receivable, the unpaid principal balance of such Receivable as set forth on the
Servicer’s books and records as of the close of business on the immediately
preceding Business Day; provided, however, that the Outstanding Principal
Balance of any Pledged Receivable that has become a Charged-Off Loan will be
zero.
“Participant Register” as defined in Section 9.6(h).
“Paying Agent” as defined in the preamble hereto, and any successors or assigns
thereto.
“Payment” means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.
“Payment Dates” means, with respect to any Receivable, the date a payment is due
in accordance with the Receivable Agreement with respect to such Receivable as
in effect as of the date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.





--------------------------------------------------------------------------------





“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Asset Sale” means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase option or obligations of
Holdings under the Asset Purchase Agreement, (b) the sale by the Servicer on
behalf of Company of Charged-Off Receivables to any third party in accordance
with the Servicing Standard, provided, that such sales are made without
representation, warranty or recourse of any kind by Company (other than
customary representations regarding title and absence of liens on the
Charged-Off Receivables, and the status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(c) the sale by Company of Receivables to Holdings who immediately thereafter
sells such Receivables to a special-purpose Subsidiary of Holdings, so long as,
(i) the amount received by Company therefore and deposited into the Collection
Account is no less than the aggregate Outstanding Principal Balances of such
Receivables, (ii) such sale is made without representation, warranty or recourse
of any kind by Company (other than customary representations regarding title,
absence of liens on the Receivables, status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(iii) the manner in which such Receivables were selected by Company does not
adversely affect the Lenders and (iv) the agreement pursuant to which such
Receivables were sold to Holdings or such special-purpose Subsidiary, as the
case may be, contains an obligation on the part of Holdings or such
special-purpose Subsidiary to not file or join in filing any involuntary
bankruptcy petition against Company prior to the end of the period that is one
year and one day after the payment in full of all Obligations of Company under
this Agreement and not to cooperate with or encourage others to file involuntary
bankruptcy petitions against Company during the same period, and (d) the sale by
Company of Receivables with the written consent of the Administrative Agent, the
Requisite Class A Revolving Lenders and the Requisite Class B Revolving Lenders.
“Permitted Discretion” means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.
“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America; (ii) federal funds, unsecured certificates of deposit
and time deposits of any bank, the short-term debt obligations of which are
rated A-1+ (or the equivalent) by each of the rating agencies and, if it has a
term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P; (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC); (iv) only
to the extent permitted by Rule 3a-7 under the Investment Company Act of 1940,
investments in money market funds which invest substantially all their assets in
securities of the types described in clauses (i) through (iii) above that are
rated in the highest rating category by Moody’s or S&P; and (v) such other
investments as to which the Administrative Agent consent in its sole discretion.
Each of the Permitted Investments may be purchased by the Paying Agent or
Collateral Agent through an affiliate of the Paying Agent or Collateral Agent.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where





--------------------------------------------------------------------------------





the right to receive principal and interest derived from the underlying
investment provides a yield to maturity in excess of 120% of the yield to
maturity at par of such underlying investment. Interest may either be fixed or
variable, and any variable interest must be tied to a single interest rate index
plus a single fixed spread (if any), and move proportionately with that index.
No investment shall be made which requires a payment above par for an obligation
if the obligation may be prepaid at the option of the issuer thereof prior to
its maturity. All investments shall mature or be redeemable upon the option of
the holder thereof on or prior to the earlier of (x) three months from the date
of their purchase or (y) the Business Day preceding the day before the date such
amounts are required to be applied hereunder.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Receivables” shall have the meaning attributed to such term in the
Servicing Agreement.
“Portfolio” means the Receivables purchased by Company from Holdings pursuant to
the Asset Purchase Agreement.
“Prime Rate” means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The determination
of such eleven largest commercial banks shall be based upon deposits as of the
prior year-end, as reported in the American Banker or such other source as may
be reasonably selected by the Paying Agent.
“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be as set forth on Appendix B
(or such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender).
“Pro Rata Share” means, as the context may require, with respect to (a) any
Class A Revolving Lender, the percentage obtained by dividing (i) the Class A
Revolving Exposure of that Lender by (ii) the aggregate Class A Revolving
Exposure of all Class A Revolving Lenders, (b) any Class B Revolving Lender, the
percentage obtained by dividing (i) the Class B Revolving Exposure of that
Lender by (ii) the aggregate Class B Revolving Exposure of all Class B Revolving
Lenders and (c) any Lender, the percentage obtained by dividing (i) the
Revolving Exposure of that Lender by (ii) the aggregate Revolving Exposure of
all Lenders.
“Protective Undertaking Certification” means a certification provided by an
Equity Lienholder to the Administrative Agent, for the benefit of the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent,
whereby such Equity Lienholder certifies that such Equity Lienholder will not
(a) cause the Company to commence a voluntary or involuntary proceeding under
any Debtor Relief Law, (b) in connection with any such proceeding, challenge the
“true sale” characterization of any sale of Receivables by Holdings to the
Company, or (c) in connection with any such proceeding, attempt to cause the
Company to be “substantively consolidated” with Holdings or any other Person.





--------------------------------------------------------------------------------





“Re-Aged” means returning a delinquent, open-end account to current status
without collecting the total amount of principal, interest, and fees that are
contractually due. For the avoidance of doubt, any Receivable subject to a
Material Modification (in accordance with the Underwriting Policies) shall not
be considered to be Re-Aged for purposes hereof unless subsequent to such
Material Modification the Receivable becomes a Delinquent Receivable and it is
then returned to current status without collecting the total amount of
principal, interest, and fees that are contractually due.
“Receivable” means any loan or similar contract with a Receivables Obligor
pursuant to which Holdings or the Receivables Account Bank extends credit to
such Receivables Obligor including all rights under any and all security
documents or supporting obligations related thereto, including the applicable
Receivable Agreements.
“Receivable Agreements” means, collectively, with respect to any Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Fourth Amendment
Effective Date and as may be amended, supplemented or modified from time to time
in accordance with the terms of this Agreement and the other documents related
thereto to which the Receivables Obligor is a party.
“Receivable File” means, with respect to any Receivable, (i)  copies of each
applicable document listed in the definition of “Receivable Agreements,”
(ii) the UCC financing statement, if any, filed against the Receivables Obligor
in connection with the origination of such Receivable and (iii) copies of each
of the documents required by, and listed in, the Document Checklist attached to
the Custodial Agreement, each of which may be in electronic form.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable.
Such calculation shall assume:
(a)52 Payment Dates per annum, for Weekly Pay Receivables; and


(b)252 Payment Dates per annum, for Daily Pay Receivables.


“Receivables Account Bank” means, with respect to any Receivable, (i) BofI
Federal Bank, a federal savings institution, (ii) Celtic Bank, a Utah chartered
industrial bank or (iii) with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed), any other institution organized
under the laws of the United States of America or any State thereof and subject
to supervision and examination by federal or state banking authorities that
originates and owns Receivables for the Seller pursuant to a Receivables Program
Agreement.
“Receivables Guarantor” means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.





--------------------------------------------------------------------------------





“Receivables Obligor” means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
“Receivables Guarantor.”
“Receivables Program Agreement” means the (i) Business Loan Marketing, Servicing
and Purchase Agreement, dated as of June 6, 2014, between Holdings and Celtic
Bank Corporation, a Utah industrial bank (as amended, modified or supplemented
from time to time), and (ii) any other agreement between Holdings and a
Receivables Account Bank pursuant to which Holdings may refer applicants for
small business loans conforming to the Underwriting Policies to such Receivables
Account Bank and such Receivables Account Bank has the discretion to fund or not
fund a loan to such applicant based on its own evaluation of such applicant and
containing those provisions as are reasonably necessary to ensure that the
transfer of small business loans by such Receivables Account Bank to Holdings
thereunder are treated as absolute sales.
“Receivables Purchase Agreement” means a Bill of Sale and Assignment of Assets,
by and between Holdings and any Subsidiary of Holdings, in substantially the
form of Exhibit H hereto.
“Reduction Period” has the meaning set forth in Appendix G.
“Register” means a Class A Register or Class B Register, as applicable.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Agreements” means, collectively the Organizational Documents of Company
and each Receivables Program Agreement.
“Related Fund” means, with respect to any Lender that is an investment fund or
managed account, any other investment fund or managed account that invests in
commercial loans or similar debt instruments and that is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
“Related Security” shall have the meaning attributed to such term in the Asset
Purchase Agreement.
“Replacement Lender” as defined in Section 2.19.
“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
“Requisite Class A Revolving Lenders” means one or more Class A Revolving
Lenders having or holding Class A Revolving Exposure and representing more
than 50% of the sum of the aggregate Class A Revolving Exposure of all Class A
Revolving Lenders.
“Requisite Class B Revolving Lenders” means one or more Class B Revolving
Lenders having or holding Class B Revolving Exposure and representing more
than 50% of the sum of the aggregate Class B Revolving Exposure of all Class B
Revolving Lenders.





--------------------------------------------------------------------------------





“Requisite Lenders” means (a) until the Revolving Commitment Termination Date
shall have occurred and all Class A Revolving Loans and all other Obligations
owing to the Class A Revolving Lenders have been paid in full in cash, the
Requisite Class A Revolving Lenders and (b) thereafter, the Requisite Class B
Revolving Lenders.
“Reserve Account” means a Deposit Account with account number 84176301 at Wells
Fargo Bank N.A. in the name of Company.
“Reserve Account Funding Amount” means, on any day the excess, if any, of
(a) the Reserve Account Funding Requirement as of such day, over (b) the amount
then on deposit in the Reserve Account.
“Reserve Account Funding Requirement” means, (A) on any day during the Revolving
Period, the sum of (a) the product of (i) 100 basis points and (ii) the Total
Utilization of Class A Revolving Commitments as of such day, and (b) the product
of (i) 100 basis points and (ii) the Total Utilization of Class B Revolving
Commitments as of such day, and (B) on any day thereafter, zero.
“Responsible Officer” means, when used with respect to any Person, any officer
of such Person, including any president, vice president, executive vice
president, assistant vice president, treasurer, secretary, assistant secretary
or any other officer thereof customarily performing functions similar to those
performed by the individuals who at the time shall be such officers,
respectively, or to whom any matter is referred because of such officer’s
knowledge of or familiarity with the particular subject and having direct
responsibility for the administration of this Agreement and the other Credit
Documents to which such Person is a party.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Company now or hereafter outstanding.
“Revolving Availability” means Class A Revolving Availability or Class B
Revolving Availability, as applicable.
“Revolving Commitment” means a Class A Revolving Commitment or Class B Revolving
Commitment, as applicable.
“Revolving Commitment Period” means the period from the Original Closing Date to
but excluding the Revolving Commitment Termination Date.
“Revolving Commitment Termination Date” means the earliest to occur of (i) (A)
with respect to the Class A Revolving Commitments, the date that is the 2d
Anniversary Date, or (B) with respect to the Class B Revolving Commitments,
December 17, 2019; (ii) (A) with respect to the Class A Revolving Commitments,
the date the Class A Revolving Commitments are permanently reduced to zero
pursuant to Section 2.9(a), or (B) with respect to the Class B Revolving
Commitments, the date the Class B Revolving Commitments are permanently reduced
to zero pursuant to Section 2.9(a); (iii) the date of the termination of the
Revolving Commitments pursuant to Section 7.1; and (iv) the first day of the
Early Amortization Period.





--------------------------------------------------------------------------------





“Revolving Exposure” means, (a) with respect to any Class A Revolving Lender as
of any date of determination, such Class A Revolving Lender’s Class A Revolving
Exposure and (b) with respect to any Class B Revolving Lender as of any date of
determination, such Class B Revolving Lender’s Class B Revolving Exposure.
“Revolving Loan” means a Class A Revolving Loan or a Class B Revolving Loan, as
applicable.
“Revolving Loan Note” means Class A Revolving Loan Note or a Class B Revolving
Loan Note, as applicable.
“Rolling 3-Month Average Excess Spread” means, for any Monthly Period, the
arithmetic average Excess Spread for such Monthly Period and the two (2) Monthly
Periods immediately preceding such Monthly Period.
“Rolling 3-Month Average Maximum 15 Day Delinquency Rate” means, for any Monthly
Period, the arithmetic average Maximum 15 Day Delinquency Rate for such Monthly
Period and the two (2) Monthly Periods immediately preceding such Monthly
Period.
“Rolling 3‐Month Average Maximum Default Rate” means, for any Monthly Period,
the arithmetic average Maximum Default Rate for such Monthly Period and the two
(2) Monthly Periods immediately preceding such Monthly Period.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its permitted successors and assigns.
“Second Amendment Effective Date” means May 25, 2017.
“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means a “securities account” (as defined in the UCC).
“Securities Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means that certain Security Agreement dated as of the
Original Closing Date between Company and the Collateral Agent, as it may be
amended, restated or otherwise modified from time to time.
“Select Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing
(a) the sum, for all Eligible





--------------------------------------------------------------------------------





Receivables that are Select Receivables, of the product of (i) the Receivable
Yield for each such Select Receivable multiplied by (ii) the Outstanding
Principal Balance of such Select Receivable as of such date, by (b) the Eligible
Select Portfolio Outstanding Principal Balance as of such date.
“Select Receivables” means a Receivable designated as “Select” in the
Underwriting Policies and classified as such by Holdings.
“Seller” has the meaning set forth in the Asset Purchase Agreement.
“Servicer” means Holdings, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.
“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Agreement” means that certain Servicing Agreement dated as of the
Original Closing Date between Company, Holdings and the Administrative Agent, as
amended by Amendment No. 1 to Servicing Agreement dated as of the Second
Amendment Effective Date, and as it may be amended, restated or otherwise
modified from time to time, and, after the appointment of any Successor
Servicer, the Successor Servicing Agreement to which such Successor Servicer is
a party, as it may be amended, restated or otherwise modified from time to time.
“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.
“Servicing Reports” means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Transition Expenses” means all reasonable, out-of-pocket costs and
expenses actually incurred by the Successor Servicer in connection with the
assumption of servicing of the Pledged Receivables by a Successor Servicer after
the delivery of a Termination Notice to the Servicer.
“Servicing Transition Period” means the period commencing on the giving of a
Termination Notice and ending such number of days thereafter as shall be
determined by the Administrative Agent in its Permitted Discretion.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of each of Holdings and Company
substantially in the form of Exhibit F‑2.
“Solvent” means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Original Closing Date; and (c) such
entity has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
entity is “solvent” within the meaning given that term and similar terms under
laws applicable to it relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be





--------------------------------------------------------------------------------





computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
“Specified Event of Default” means any Event of Default occurring under
Sections 7.1(a), (f) or (g).
“SPV Event” has the meaning set forth on Appendix G.
“SPV Indebtedness” has the meaning set forth on Appendix G.
“Subordinated Indebtedness” means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Subsidiary Receivables” means certain Receivables (i) owned by any Subsidiary
of Holdings, and (ii) sold by such Subsidiary of Holdings to Holdings pursuant
to a Receivables Purchase Agreement, and immediately thereafter sold by Holdings
to Company, in each case, on one or more Transfer Dates.
“Successor Servicer” shall have the meaning attributed to such term in the
Servicing Agreement.
“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.
“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.
“Tangible Net Worth” means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warrant Liability.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.
“Terminated Lender” as defined in Section 2.19.





--------------------------------------------------------------------------------





“Termination Date” means the date on, and as of, which (a) all Revolving Loans
have been repaid in full in cash, (b) all other Obligations (other than
contingent indemnification obligations for which demand has not been made) under
this Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Commitments shall have been
permanently reduced to zero.
“Termination Notice” shall have the meaning attributed to such term in the
Servicing Agreement.
“Third Amendment Effective Date” means December 15, 2017.
“Total Utilization of Class A Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class A
Revolving Loans.
“Total Utilization of Class B Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class B
Revolving Loans.
“Transaction Costs” means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after the Fourth Amendment Effective Date,
in connection with the transactions contemplated by the Credit Documents.
“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCC Agent” means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity providing secured party
representation services for Holdings from time to time.
“Undertakings Agreement” means that certain agreement, dated as of the Original
Closing Date, and as it may be amended, restated or otherwise modified from time
to time, by and among Holdings, the Company, the lenders party thereto, the
Paying Agent and the Administrative Agent.
“Underwriting Policies” means the credit policies and procedures of Holdings,
including the underwriting guidelines and OnDeck Score methodology, and the
collection policies and procedures of Holdings, in each case in effect as of the
Fourth Amendment Effective Date and in substantially the form provided to the
Administrative Agent on or prior to the Fourth Amendment Effective Date, as such
policies, procedures, guidelines and methodologies may be amended from time to
time in accordance with Section 6.17.
“Upfront Fees” means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in connection with the disbursement of a loan, as set forth
in the Receivables Agreement related to such Receivable, which are deducted from
the initial amount disbursed to such Receivables Obligor, including the
“Origination Fee” set forth on the applicable Receivable Agreement.
“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.





--------------------------------------------------------------------------------





“Warrant Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week.
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a) and
Section 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either Company, the Requisite
Lenders or the Administrative Agent shall so request, the Administrative Agent,
the Lenders and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP and accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements and (b) Company shall provide to the Administrative Agent and each
Lender financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. If Administrative Agent, Company and the Administrative
Agent cannot agree upon the required amendments within thirty (30) days
following the date of implementation of any applicable change in GAAP, then all
financial statements delivered and all calculations of financial covenants and
other standards and terms in accordance with this Agreement and the other Credit
Documents shall be prepared, delivered and made without regard to the underlying
change in GAAP. For the avoidance of doubt, any lease that would be
characterized as an operating lease in accordance with GAAP on the Fourth
Amendment Effective Date (whether or not such operating lease was in effect on
such date) shall continue to be accounted for as an operating lease (and not as
a Capital Lease) for purposes of this Agreement regardless of any change in GAAP
following the Fourth Amendment Effective Date that would otherwise require such
lease to be recharacterized (on a prospective or retroactive basis or otherwise)
as a Capital Lease or reflected as Indebtedness hereunder.
    
1.3    Interpretation, etc.


Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
1.4    Amendment and Restatement. In order to facilitate the Amendment and
Restatement:


(a)Each of the parties hereto hereby agree that upon the effectiveness of this
Agreement, the terms and provisions of the Existing Credit Agreement shall be
and hereby are amended and restated to the extent provided by this Agreement.





--------------------------------------------------------------------------------





(b)All of the “Obligations” (as defined in the Existing Credit Agreement, the
“Existing Obligations”) outstanding under the Existing Credit Agreement and
other “Credit Documents” (as defined in the Existing Credit Agreement, the
“Existing Credit Documents”) shall continue as Obligations hereunder to the
extent not repaid on the Fourth Amendment Effective Date, and this Agreement is
given as a substitution of and modification of, to the extent provided herein,
and not as a payment of or novation of, the indebtedness, liabilities and
Existing Obligations of the Company under the Existing Credit Agreement, and
neither the execution and delivery of this Agreement nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation or
rescission of the Existing Credit Agreement or any obligations hereunder.


SECTION 2.        LOANS


2.1    Revolving Loans.


(a)Revolving Commitments.


(i)During the Revolving Commitment Period, subject to the terms and conditions
hereof, including, without limitation delivery of an updated Borrowing Base
Certificate and Borrowing Base Report pursuant to Section 3.3(a)(i), each
Class A Revolving Lender severally agrees to make Class A Revolving Loans to
Company in an aggregate amount up to but not exceeding such Class A Revolving
Lender’s Revolving Commitment; provided that no Class A Revolving Lender shall
make any such Class A Revolving Loan or portion thereof to the extent that,
after giving effect to such Class A Revolving Loan:


(a)the Total Utilization of Class A Revolving Commitments exceeds the Class A
Borrowing Base;


(b)a Class A Borrowing Base Deficiency or a Class B Borrowing Base Deficiency
exists; or


(c)the aggregate outstanding principal amount of the Class A Revolving Loans
funded by such Class A Revolving Lender hereunder shall exceed its Class A
Revolving Commitment.


(ii)During the Revolving Commitment Period, subject to the terms and conditions
hereof, including, without limitation delivery of an updated Borrowing Base
Certificate and Borrowing Base Report pursuant to Section 3.3(a)(i), each
Class B Revolving Lender severally agrees to make Class B Revolving Loans to
Company in an aggregate amount up to but not exceeding such Lender’s Class B
Revolving Commitment; provided that no Class B Revolving Lender shall make any
such Class B Revolving Loan or portion thereof to the extent that, after giving
effect to such Class B Revolving Loan:


(a)the Total Utilization of Class B Revolving Commitments exceeds the Class B
Borrowing Base;


(b)a Class A Borrowing Base Deficiency or a Class B Borrowing Base Deficiency
exists; or







--------------------------------------------------------------------------------





(c)the aggregate outstanding principal amount of the Class B Revolving Loans
funded by such Class B Revolving Lender hereunder shall exceed its Class B
Revolving Commitment.


(b)Amounts borrowed pursuant to Section 2.1(a) may be repaid and reborrowed
during the Revolving Commitment Period subject to the terms, if any, set forth
in a Fee Letter, and any repayment of the Revolving Loans (other than
(i) pursuant to Section 2.10 (which circumstance shall be governed by
Section 2.10), (ii) on any Interest Payment Date upon which no Event of Default
or Early Amortization Event has occurred and is continuing (which circumstance
shall be governed by Section 2.12(a)) or (iii) except as set forth in the last
sentence of this clause (b), on a date during the Early Amortization Period or
on a date upon which an Event of Default has occurred and is continuing (which
circumstances shall be governed by Section 2.12(b))) shall be applied as
directed by Company, provided that the Company (A) may not repay (x) the Class A
Revolving Loans more than three (3) times per week and (y) the Class B Revolving
Loans more than one (1) time per calendar month; provided, further, that the
Company may make one (1) additional repayment of Class B Revolving Loans during
the last week of any calendar quarter with the prior written consent of the
Requisite Class B Revolving Lenders, (B) must deliver to the Administrative
Agent, the Paying Agent and the Class B Revolving Lenders a Controlled Account
Voluntary Payment Notice pursuant to Section 2.11(c)(vii) in connection with
such repayment and (C) each repayment of the Class A Revolving Loans or Class B
Revolving Loans shall be in a minimum amount of $250,000. Each Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than (1) with respect to the Class A Revolving Loans, the Class A Maturity Date,
and (2) with respect to the Class B Revolving Loans, the Class B Maturity Date.
Notwithstanding any provision to the contrary herein, however, and for the
avoidance of doubt, (i) the Company may also at any time or from time to time
during the Early Amortization Period, or any time after the 2d Anniversary Date,
voluntarily prepay the Revolving Loans in whole or in part, with such prepayment
to be applied first to repayment of the Class A Revolving Loans and then to
repayment of the Class B Revolving Loans and (ii) Company may pay the Class B
Revolving Loans in full on December 17, 2019, provided that, as of such date,
(x) no Event of Default has occurred and is continuing, (y) the Early
Amortization Period is not then occurring and (z) the Administrative Agent and
the Class A Revolving Lenders shall have received a Borrowing Base Report and
such other evidence in form and substance satisfactory to the Administrative
Agent and the Class A Revolving Lenders demonstrating pro forma compliance by
Company with the Class A Borrowing Base and Financial Covenants after giving
effect to such prepayment.


(c)Borrowing Mechanics for Revolving Loans.


(i)Class A Revolving Loans shall be made in an aggregate minimum amount of
$50,000, and Class B Revolving Loans shall be made in an aggregate minimum
amount of $50,000.


(ii)Whenever Company desires that Lenders make Revolving Loans, Company shall
deliver a fully executed and delivered Funding Notice to (A) the Administrative
Agent, the Paying Agent and the Custodian no later than 11:00 a.m. (New York
City time) at least one (1) Business Day in advance of the proposed Credit Date
(or such shorter period as shall be agreed between the Administrative Agent and
Company) with respect to Class A Revolving Loans and (B) the Class B Revolving
Lenders, the Paying Agent and the Custodian no later than 11:00 a.m. (New York
City time) five (5) Business Days in advance of the proposed Credit Date (or
such shorter period as shall be agreed between the Class B Revolving Lenders and
Company) with respect to Class B Revolving





--------------------------------------------------------------------------------





Loans, other than any borrowing of Class B Revolving Loans on the Fourth
Amendment Effective Date, which Funding Notice may be delivered three
(3) Business Days in advance of the Fourth Amendment Effective Date. Each such
Funding Notice shall be delivered with a Borrowing Base Certificate reflecting
sufficient Class A Revolving Availability and Class B Revolving Availability, as
applicable, for the requested Revolving Loans and a Borrowing Base Report.


(iii)Each Lender shall make the amount of its Revolving Loan available to the
Paying Agent not later than 1:00 p.m. (New York City time) on the applicable
Credit Date by wire transfer of same day funds in Dollars to the Funding
Account, and the Paying Agent shall remit such funds to the Company not later
than 3:00 p.m. (New York City time) by wire transfer of same day funds in
Dollars from the Funding Account to another account of Company designated in the
related Funding Notice.


(iv)Company may borrow Class A Revolving Loans pursuant to this Section 2.1,
purchase Eligible Receivables pursuant to Section 2.11(c)(vii)(C) and/or repay
Class A Revolving Loans pursuant to Section 2.11(c)(vii)(B) no more than three
(3) times per week. Company may borrow Class B Revolving Loans pursuant to this
Section 2.1 no more than one (1) time a calendar month; provided, that the
Company may make one (1) additional borrowing of Class B Revolving Loans during
the last week of any calendar quarter with the written consent (to be given in
their sole discretion) of the Requisite Class B Revolving Lenders.


(d)Deemed Requests for Revolving Loans to Pay Required Payments. All payments of
principal, interest, fees and other amounts payable to Lenders of any Class
under this Agreement or any Credit Document may be paid from the proceeds of
Revolving Loans of such Class, made pursuant to a Funding Notice from Company
pursuant to Section 2.1(c).


2.2    Pro Rata Shares. All Revolving Loans of each Class shall be made by
Class A Revolving Lenders or Class B Revolving Lenders, as applicable,
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Revolving Loan requested
hereunder nor shall any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Revolving Loan requested hereunder.


2.3    Use of Proceeds. The proceeds of the Revolving Loans made on or after the
Fourth Amendment Effective Date shall be applied by Company to (a) finance the
acquisition of Eligible Receivables from Holdings pursuant to the Asset Purchase
Agreement, (b) pay Transaction Costs and ongoing fees and expenses of Company
hereunder, (c) make other payments in accordance with Section 2.12. and (d) in
the case of Revolving Loans made pursuant to Section 2.1(d), to make payments of
principal, interest, fees and other amounts owing to the Lenders under the
Credit Documents. The proceeds of the Class B Revolving Loans may also be used
to make a Borrower Distribution in accordance with Section 6.5. No portion of
the proceeds of any Credit Extension shall be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.


2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.


(a)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of Company to such Lender,
including the amounts of the Revolving Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation





--------------------------------------------------------------------------------





shall be conclusive and binding on Company, absent manifest error; provided,
that the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitments or Company’s Obligations in
respect of any applicable Revolving Loans; and provided further, in the event of
any inconsistency between the Registers and any Lender’s records, the
recordations in the Registers shall govern absent manifest error.


(b)Registers.


(i)Class A Register. The Administrative Agent, acting for this purpose as an
agent of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Class A Revolving Lenders and the
Class A Revolving Commitments and Class A Revolving Loans of each Class A
Revolving Lender from time to time (the “Class A Register”). The Class A
Register shall be available for inspection by Company or any Class A Revolving
Lender at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall record in the Class A Register the
Class A Revolving Commitments and the Class A Revolving Loans, and each
repayment or prepayment in respect of the principal amount of the Class A
Revolving Loans, and any such recordation shall be conclusive and binding on
Company and each Class A Revolving Lender, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect any Class A Lender’s Class A Revolving Commitments or Company’s
Obligations in respect of any Class A Revolving Loan. Company hereby designates
the entity serving as the Administrative Agent to serve as Company’s agent
solely for purposes of maintaining the Class A Register as provided in this
Section 2.4, and Company hereby agrees that, to the extent such entity serves in
such capacity, the entity serving as the Administrative Agent and its officers,
directors, employees, agents and affiliates shall constitute “Indemnitees.”


(ii)Class B Register. The Administrative Agent, acting for this purpose as an
agent of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Class B Revolving Lenders and the
Class B Revolving Commitments and Class B Revolving Loans of each Class B
Revolving Lender from time to time (the “Class B Register”). The Class B
Register shall be available for inspection by Company or any Class B Revolving
Lender at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall record in the Class B Register the
Class B Revolving Commitments and the Class B Revolving Loans, and each
repayment or prepayment in respect of the principal amount of the Class B
Revolving Loans, and any such recordation shall be conclusive and binding on
Company and each Class B Revolving Lender, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect any Class B Lender’s Class B Revolving Commitments or Company’s
Obligations in respect of any Class B Revolving Loan. Company hereby designates
the Administrative Agent to serve as Company’s agent solely for purposes of
maintaining the Class B Register as provided in this Section 2.4, and Company
hereby agrees that, to the extent such entity serves in such capacity, the
Administrative Agent and its officers, directors, employees, agents and
affiliates shall constitute “Indemnitees.”


(c)Revolving Loan Notes. If so requested by any Lender by written notice to
Company (with a copy to Administrative Agent) at least two (2) Business Days
prior to the Original Closing Date, or at any time thereafter, Company shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to
Section 9.6) on the Original Closing Date (or, if such notice is delivered after
the Original Closing Date, promptly after Company’s receipt of such notice) a
Class A Revolving Loan Note or Class B Revolving Loan Note, as applicable, to
evidence such Lender’s Revolving Loans.





--------------------------------------------------------------------------------





2.5    Interest on Loans.


(a)Except as otherwise set forth herein, (i) the Class A Revolving Loans shall
accrue interest daily in an amount equal to the product of (A) the unpaid
principal amount thereof as of such day and (B) (x) during any period in which
no Event of Default has occurred and is continuing, the LIBO Rate for such
period plus the Class A Applicable Margin, and (y) during any period in which an
Event of Default has occurred and is continuing, the Base Rate for such period
plus the Class A Applicable Margin, and (ii) the Class B Revolving Loans shall
accrue interest daily in an amount equal to the product of (A) the greater of
the unpaid principal amount thereof as of such day and the Class B Minimum
Utilization Amount and (B) (x) during any period in which no Event of Default
has occurred and is continuing, the LIBO Rate for such period plus the Class B
Applicable Margin, and (y) during any period in which an Event of Default has
occurred and is continuing, the Base Rate for such period plus the Class B
Applicable Margin.


(b)Interest payable pursuant to Section 2.5(a) shall be computed on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Revolving Loan, the date
of the making of such Revolving Loan or the first day of an Interest Period
applicable to such Revolving Loan shall be included, and the date of payment of
such Revolving Loan or the expiration date of an Interest Period applicable to
such Revolving Loan shall be excluded; provided, if a Revolving Loan is repaid
on the same day on which it is made, one (1) day’s interest shall be paid on
that Revolving Loan. The Administrative Agent shall provide an invoice of the
interest accrued and to accrue to each Interest Payment Date on its Revolving
Loans not later than 3:00 p.m. (New York city time) on the Interest Rate
Determination Date immediately preceding such Interest Payment Date.


(c)Except as otherwise set forth herein, interest on each Revolving Loan shall
be payable in arrears (i) on each Interest Payment Date; (ii) upon the request
of the Administrative Agent (unless such prepayment results in a permanent
reduction of the Revolving Commitments), upon any prepayment of that Revolving
Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) at maturity.


(d)Notwithstanding the foregoing or any other provision of this Agreement, no
Default, Event of Default or breach of any other provision of any Credit
Document shall occur, or be deemed to occur, during the Early Amortization
Period if there are insufficient amounts in the Controlled Accounts on any
Interest Payment Date to pay any costs, fees and accrued interest on the Class B
Revolving Loans and expenses payable to the Class B Revolving Lenders pursuant
to the Credit Documents in accordance with the terms of Section 2.12(b) on any
Interest Payment Date on which there is any outstanding Class A Revolving
Exposure.


2.6    Reserved.


2.7    Fees.


(a)Company agrees to pay to each Person entitled to payment thereunder, in the
amounts and at the times set forth in the Fee Letters.


(b)Except as otherwise set forth in a Fee Letter, all fees referred to in
Section 2.7(a) shall be calculated on the basis of a 360‑day year and the actual
number of days elapsed and shall be payable monthly in arrears on (i) each
Interest Payment Date, commencing on the first such date to occur after the
Original Closing Date, and (ii) (A) with respect to the Class A Revolving Loans,
the Class A Maturity Date, and (2) with respect to the Class B Revolving Loans,
the Class B Maturity Date.





--------------------------------------------------------------------------------







2.8    Repayment on or Before Applicable Maturity Date. Company shall repay
(i) the Class A Revolving Loans and (ii) all other Obligations (other than
contingent indemnification obligations for which demand has not been made) owed
to the Class A Revolving Lenders under this Agreement and the other Credit
Documents, in each case, in full in cash on or before the Class A Maturity Date.
Company shall repay (i) the Class B Revolving Loans and (ii) all other
Obligations (other than contingent indemnification obligations for which demand
has not been made) owed to the Class B Revolving Lenders under this Agreement
and the other Credit Documents, in each case, in full in cash on or before the
Class B Maturity Date.


2.9    Voluntary Commitment Reductions.


(a)Subject to payment of any prepayment premium described in Section 2.9(c),
except as otherwise set forth in a Fee Letter, Company may, upon not less than
three (3) Business Days’ prior written notice to Administrative Agent and the
Class B Revolving Lenders at any time and from time to time terminate in whole
or permanently reduce in part the Revolving Commitments in an amount up to the
amount by which the Class A Revolving Commitments exceed the Total Utilization
of Class A Revolving Commitments or the Class B Revolving Commitments exceed the
Total Utilization of Class B Revolving Commitments, as applicable, in each case
at the time of such proposed termination or reduction; provided, any such
partial reduction of the Class A Revolving Commitments shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount and any such partial reduction of the Class B Revolving Commitments shall
be in an aggregate minimum amount of $100,000 and integral multiples of $100,000
in excess of that amount.


(b)Company’s notice shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Commitments shall be effective on the
date specified in Company’s notice and shall reduce the Revolving Commitment of
each applicable Class A Revolving Lender and/or Class B Revolving Lender
proportionately to its applicable Pro Rata Share thereof.


(c)If Company voluntarily reduces or terminates any Class A Revolving
Commitments as provided in Section 2.9(a), Company shall pay to Paying Agent, on
behalf of the Class A Revolving Lenders whose Class A Revolving Commitments were
terminated or reduced, on the date of such reduction or termination, the amounts
(if any) described in the Undertakings Agreement.


2.10    Borrowing Base Deficiency. Company shall prepay the Revolving Loans
within two (2) Business Day of the earlier of (i) an Authorized Officer or the
Chief Financial Officer (or in each case, the equivalent thereof) of Company
becoming aware that a Borrowing Base Deficiency exists and (ii) receipt by
Company of notice from any Agent or any Lender that a Borrowing Base Deficiency
exists, in each case in an amount equal to such Borrowing Base Deficiency, which
shall be applied first, to prepay the Class A Revolving Loans as necessary to
cure any Class A Borrowing Base Deficiency, and, second, to prepay the Class B
Revolving Loans as necessary to cure any Class B Borrowing Base Deficiency.


2.11    Controlled Accounts.


(a)Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a segregated trust account
(the “Funding Account”) maintained at the Paying Agent into which proceeds of
Revolving Loans may be funded at the direction of Company, Company shall





--------------------------------------------------------------------------------





not establish or maintain a Deposit Account or Securities Account other than a
Controlled Account and Company shall not, and shall cause Servicer not to
deposit Collections or proceeds thereof in a Securities Account or Deposit
Account which is not a Controlled Account (provided, that, inadvertent and
non-reoccurring errors by Servicer in applying such Collections or proceeds that
are promptly, and in any event within two (2) Business Days after Servicer or
Company has (or should have had in the exercise of reasonable diligence)
knowledge thereof, cured shall not be considered a breach of this covenant). All
Collections and proceeds of Collateral shall be subject to an express trust for
the benefit of Collateral Agent on behalf of the Secured Parties and shall be
delivered to Lenders for application to the Obligations or any other amount due
under any other Credit Document as set forth in this Agreement.


(b)On or prior to the Original Closing Date, Company shall cause to be
established and maintained, (i) a trust account (or sub-accounts) in the name of
Company and under the sole dominion and control of, the Collateral Agent
designated as the “Collection Account” in each case bearing a designation
clearly indicating that the funds and other property credited thereto are held
for Collateral Agent for the benefit of the Lenders and subject to the
applicable Securities Account Control Agreement and (ii) a Deposit Account into
which the proceeds of all Pledged Receivables, including by automatic debit from
Receivables Obligors’ operating accounts, shall be deposited in the name of
Company designated as the “Lockbox Account” as to which the Collateral Agent has
sole dominion and control over such account for the benefit of the Secured
Parties within the meaning of Section 9-104(a)(2) of the UCC pursuant to the
Lockbox Account Control Agreement. The Lockbox Account Control Agreement will
provide that all funds (less an amount of up to $10,000 or such other amount as
shall be mutually agreed in writing (which writing may be via electronic mail)
between the Administrative Agent and the Company) in the Lockbox Account will be
swept daily into the Collection Account.


(c)Lockbox System.


(i)Company has established pursuant to the Lockbox Account Control Agreement and
the other Control Agreements for the benefit of the Collateral Agent, on behalf
of the Secured Parties, a system of lockboxes and related accounts or deposit
accounts as described in Sections 2.11(a) and (b) (the “Lockbox System”) into
which (subject to the proviso in Section 2.11(a)) all Collections shall be
deposited.


(ii)Company shall have identified a method reasonably satisfactory to
Administrative Agent to grant Backup Servicer (and its delegates) access to the
Lockbox Account when the Backup Servicer has become the Successor Servicer in
accordance with the Credit Documents, for purposes of initiating ACH transfers
from Receivables Obligors’ operating accounts after the Original Closing Date.


(iii)Company shall not establish any lockbox or lockbox arrangement without the
consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion.


(iv)Without the prior written consent of the Administrative Agent, Company shall
not (A) change the general instructions given to the Servicer in respect of
payments on account of Pledged Receivables to be deposited in the Lockbox System
or (B) change any instructions given to any bank or financial institution which
in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.





--------------------------------------------------------------------------------







(v)Company acknowledges and agrees that (A) the funds on deposit in the Lockbox
System shall continue to be collateral security for the Obligations secured
thereby, and (B) upon the occurrence and during the continuance of an Event of
Default or Early Amortization Event, at the election of the Requisite Lenders,
the funds on deposit in the Lockbox System may be applied as provided in
Section 2.12(b).


(vi)Company has directed, and will at all times hereafter direct, the Servicer
to direct payment from each of the Receivables Obligors on account of Pledged
Receivables directly to the Lockbox System. Company agrees (A) to instruct the
Servicer to instruct each Receivables Obligor to make all payments with respect
to Pledged Receivables directly to the Lockbox System and (B) promptly (and,
except as set forth in the proviso to this Section 2.11(c)(vi), in no event
later than two (2) Business Days following receipt) to deposit all payments
received by it on account of Pledged Receivables, whether in the form of cash,
checks, notes, drafts, bills of exchange, money orders or otherwise, in the
Lockbox System in precisely the form in which they are received (but with any
endorsements of Company necessary for deposit or collection), and until they are
so deposited to hold such payments in trust for and as the property of the
Collateral Agent; provided, however, that with respect to any payment received
that does not contain sufficient identification of the account number to which
such payment relates or cannot be processed due to an act beyond the control of
the Servicer, such deposit shall be made no later than the second Business Day
following the date on which such account number is identified or such payment
can be processed, as applicable.


(vii)So long as no Event of Default has occurred and shall be continuing,
Company or its designee shall be permitted to direct the investment of the funds
from time to time held in the Collection Account and the Reserve Account (A) in
Permitted Investments and to sell or liquidate such Permitted Investments and
reinvest proceeds from such sale or liquidation in other Permitted Investments
(but none of the Collateral Agent, the Administrative Agent or the Lenders shall
have liability whatsoever in respect of any failure by the Controlled Account
Bank to do so), with all such proceeds and reinvestments to be held in the
Collection Account or the Reserve Account, as applicable; provided, however,
that the maturity of the Permitted Investments on deposit in the Collection
Account or the Reserve Account, as applicable, shall be no later than the
Business Day immediately preceding the date on which such funds are required to
be withdrawn therefrom pursuant to this Agreement, and provided further that any
such investment and/or reinvestment in Permitted Investments during the Early
Amortization Period or after the 2d Anniversary Date may only be made with the
consent of the Administrative Agent in its Permitted Discretion, (B) to repay
the Revolving Loans in accordance with Section 2.1(b), provided, however, that
(w) in order to effect any such repayment from a Controlled Account, Company
shall deliver to the Administrative Agent, the Paying Agent and the Class B
Revolving Lenders a Controlled Account Voluntary Payment Notice in substantially
the form of Exhibit G hereto no later than 12:00 p.m. (New York City time) on
the Business Day prior to the date of any such repayment specifying the date of
prepayment, the amount to be repaid per Class and the Controlled Account from
which such repayment shall be made, (x) no more than three (3) repayments of
Class A Revolving Loans pursuant to Section 2.1 may be made in any calendar
week, (y) the minimum amount of any such repayment on the Revolving Loans shall
be $50,000, and (z) after giving effect to each such repayment, an amount equal
to not less than the sum of (i) any Reserve Account Funding Requirement and
(ii) the aggregate of 105% of the aggregate pro forma amount of interest, fees
and expenses projected to be due hereunder and under the Servicing Agreement,
the Backup Servicing Agreement, the Custodial Agreement and the Successor
Servicing Agreement, if any, until the next Interest Payment Date, based on the
Accrued Interest Amount on such date and a projection of the interest to accrue
on the Revolving Loans until the next Interest





--------------------------------------------------------------------------------





Payment Date using the same assumptions as are contained in the calculation of
the Accrued Interest Amount, and the Total Utilization of Class A Revolving
Commitments and the Total Utilization of Class B Revolving Commitments on such
date (after giving effect to such repayments), shall remain in the Controlled
Accounts, or (C) so long as no Early Amortization Period has occurred and shall
be continuing and the 2d Anniversary Date has not occurred, to purchase
additional Eligible Receivables pursuant to the terms and conditions of the
Asset Purchase Agreement, provided, that a Borrowing Base Certificate
(evidencing sufficient Revolving Availability after giving effect to the release
of Collections and the making of any Revolving Loan being made on such date and
that after giving effect to the release of Collections, no event has occurred
and is continuing that constitutes, or would result from such release that would
constitute, a Borrowing Base Deficiency, Default or Event of Default) and a
Borrowing Base Report shall be delivered to the Administrative Agent, the Paying
Agent, the Class B Revolving Lenders and the Custodian no later than 11:00 a.m.
(New York City time) at least two (2) Business Days in advance of any such
proposed purchase or release, (w) if such purchase of Eligible Receivables were
being funded with Revolving Loans, the conditions for making such Revolving
Loans on such date contained in Section 3.3(a)(iii) and Section 3.3(a)(vi) would
be satisfied as of such date, and provided further, that if such withdrawal from
the Collection Account does not occur simultaneously with the making of a
Revolving Loan by the Lenders hereunder pursuant to the delivery of a Funding
Notice, such withdrawal shall be considered a “Revolving Loan” solely for
purposes of Section 2.1(c)(iv), (x) no more than three (3) borrowings of Class A
Revolving Loans pursuant to Section 2.1 may be made in any calendar week, (y) no
more than one (1) borrowing of Class B Revolving Loans pursuant to Section 2.1
may be made in any calendar month; provided, that the Company may make one
(1) additional borrowing of Class B Revolving Loans during the last week of any
calendar quarter with the written consent (to be given in their sole discretion)
of the Requisite Class B Revolving Lenders and (z) after giving effect to such
release, an amount equal to not less than the sum of (i) any Reserve Account
Funding Requirement and (ii) the aggregate of 105% of the aggregate pro forma
amount of interest, fees and expenses projected to be due hereunder and under
the Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement
and the Successor Servicing Agreement, if any, until the next Interest Payment
Date, based on the Accrued Interest Amount on such date and a projection of the
interest to accrue on the Revolving Loans until the next Interest Payment Date
using the same assumptions as are contained in the calculation of the Accrued
Interest Amount, and the Total Utilization of Class A Revolving Commitments and
the Total Utilization of Class B Revolving Commitments on such date shall remain
in the Controlled Accounts.


(viii)All income and gains from the investment of funds in the Collection
Account shall be retained in the Collection Account until each Interest Payment
Date, at which time such income and gains shall be applied in accordance with
Section 2.12(a) or (b) (or, if sooner, until utilized for a repayment pursuant
to Section 2.11(c)(vii)(B) or a purchase of additional Eligible Receivables
pursuant to Section 2.11(c)(vii)(C)), as the case may be. As between Company and
Collateral Agent, Company shall treat all income, gains and losses from the
investment of amounts in the Collection Account as its income or loss for
federal, state and local income tax purposes.


(d)Reserve Account. On or prior to the Original Closing Date, Company shall
cause to be established and maintained a Deposit Account in the name of Company
designated as the “Reserve Account” as to which the Collateral Agent has control
over such account for the benefit of the Lenders within the meaning of
Section 9-104(a)(2) of the UCC pursuant to the Blocked Account Control
Agreement. The Reserve Account will be funded with funds available therefor
pursuant to Section 2.12(a). At any time after the giving of a Termination
Notice by the Administrative Agent, the Paying Agent shall at the written
direction of the Administrative Agent withdraw an amount from the Reserve
Account required to pay Servicing Transition Expenses during the Servicing
Transition Period (provided, for the avoidance of doubt, only one





--------------------------------------------------------------------------------





such withdrawal may be made from the Reserve Account to pay Servicing Transition
Expenses). On the first Interest Payment Date after the occurrence and during
the continuance of an Event of Default or Early Amortization Event, the Paying
Agent shall at the written direction of the Administrative Agent transfer into
the Collection Account for application on such Interest Payment Date in
accordance with Section 2.12(b) the amount by which the amount in the Reserve
Account exceeds the excess, if any, of $100,000 over the aggregate amount
previously withdrawn from the Reserve Account to pay Servicing Transition
Expenses. If the first Interest Payment Date after the end of a Servicing
Transition Period is during the continuance of an Event of Default or following
the occurrence of an Early Amortization Event, the Paying Agent shall at the
written direction of the Administrative Agent transfer into the Collection
Account for application on such Interest Payment Date in accordance with
Section 2.12(b) all amounts in the Reserve Account.


2.12    Application of Proceeds.


(a)Application of Amounts in the Collection Account and the Lockbox Account. So
long as no Event of Default has occurred and is continuing (after giving effect
to the application of funds in accordance herewith on the relevant date) and an
Early Amortization Period is not then occurring, on each Interest Payment Date,
all amounts in the Collection Account, the Lockbox Account and all amounts (if
any) in the Reserve Account in excess of the Reserve Account Funding Requirement
as of the last day of the related Interest Period shall be applied by the Paying
Agent based on the Monthly Servicing Report as follows:


(i)first, to Company, on a pari passu basis, (A) amounts sufficient for Company
to maintain its limited liability company existence and to pay similar expenses
up to an amount not to exceed $1,000 in any Fiscal Year, and only to the extent
not previously distributed to Company during such Fiscal Year pursuant to
clause (ix) below, and (B) to pay any accrued and unpaid Servicing Fees;


(ii)second, on a pari passu basis, (A) to the Backup Servicer to pay any accrued
and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs, fees
and indemnities then due and owing to the Custodian; and (C) to the Controlled
Account Bank to pay any costs, fees and indemnities then due and owing to the
Controlled Account Bank (in respect of the Controlled Accounts), (D) to
Administrative Agent to pay any costs, fees or indemnities then due and owing to
Administrative Agent under the Credit Documents; (E) to Collateral Agent to pay
any costs, fees or indemnities then due and owing to Collateral Agent under the
Credit Documents; and (F) to Paying Agent to pay any costs, fees or indemnities
then due and owing to Paying Agent under the Credit Documents; provided,
however, that the aggregate amount of costs, fees or indemnities payable to the
Backup Servicer, Administrative Agent, the Custodian, the Collateral Agent, the
Controlled Account Bank (in respect of the Controlled Accounts) and the Paying
Agent pursuant to this clause (ii) shall not exceed $450,000 in any Fiscal Year;


(iii)third, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Revolving Lenders to pay costs, fees, and accrued
interest (calculated in accordance with Section 2.5(a)) on the Class A Revolving
Loans and expenses payable pursuant to the Credit Documents;


(iv)fourth, to the Administrative Agent for further distribution on a pro rata
basis to the Class A Lenders to repay principal on the Class A Revolving Loans,
(A) prior to the first Interest Payment Date immediately succeeding the 2d
Anniversary Date, (1) during any Reduction Period or Election Period, in an
amount necessary to reduce any Class A Borrowing Base Deficiency - Regular to
zero and (2) otherwise, in an amount necessary to reduce any Class A Borrowing
Base





--------------------------------------------------------------------------------





Deficiency to zero, or (B) on and after the first Interest Payment Date
immediately succeeding the 2d Anniversary Date, in an amount equal to the
greater of (1) an amount necessary to reduce any Class A Borrowing Base
Deficiency to zero, and (2) all Collections received during the immediately
preceding Monthly Period (other than any Collections received prior to the 2d
Anniversary Date) that were applied by the Servicer to reduce the Outstanding
Principal Balance of the Pledged Receivables in accordance with the Servicing
Agreement;


(v)fifth, to the Administrative Agent for further distribution on a pro rata
basis, to the Class B Revolving Lenders to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Class B Revolving Loans
and expenses payable pursuant to the Credit Documents;


(vi)sixth, during any Reduction Period or Election Period, on a pro rata basis,
to the Administrative Agent for further distribution to the Class A Revolving
Lenders to reduce any Class A Borrowing Base Deficiency - SPV Event to zero;


(vii)seventh, to the Administrative Agent for further distribution on a pro rata
basis to the Class B Lenders, (A) until the Class B Maturity Date, in an amount
necessary to reduce any Class B Borrowing Base Deficiency to zero, and (B) on
the Class B Maturity Date, until the Class B Revolving Loans are paid in full;


(viii)eighth, to pay to the Backup Servicer, the Administrative Agent, the
Custodian, the Collateral Agent, the Controlled Account Bank (in respect of the
Controlled Accounts) and the Paying Agent any costs, fees or indemnities not
paid in accordance with clause (ii) above;


(ix)ninth, to the Reserve Account an amount equal to any Reserve Account Funding
Amount;


(x)tenth, to pay all other Obligations or any other amount then due and payable
hereunder;


(xi)eleventh, at the election of Company, on a pro rata basis, to the
Administrative Agent for further distribution to the Class A Revolving Lenders
and/or the Class B Revolving Lenders, as applicable, to repay the principal of
the Revolving Loans; provided, that on and after the first Interest Payment Date
following the 2d Anniversary Date, any such repayment shall be applied first to
repay the principal of the Class A Revolving Loans until paid in full and second
to repay any outstanding principal of the Class B Revolving Loans; and


(xii)twelfth, provided that no Borrowing Base Deficiency would occur after
giving effect to such distribution and provided that no Reduction Period or
Election Period is then in effect, any remainder to Company or as Company shall
direct consistent with Section 6.5; provided further, that on and after the
first Interest Payment Date immediately succeeding the 2d Anniversary Date, the
first 50% of all funds available for application pursuant to this clause twelfth
shall be applied to the Administrative Agent for further distribution on a pro
rata basis to the Class A Lenders, as applicable, to repay the principal of the
Class A Revolving Loans and any remainder to the Company or as the Company shall
direct consistent with Section 6.5.


(b)Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default or during the Early Amortization
Period, on each Interest Payment Date,





--------------------------------------------------------------------------------





all amounts in the Controlled Accounts shall be applied by the Paying Agent
based on the Monthly Servicing Report as follows:
(i)first, to Company, on a pari passu basis, (A) amounts sufficient for Company
to maintain its limited liability company existence and to pay similar expenses
up to an amount not to exceed $1,000 in any Fiscal Year, and only to the extent
not previously distributed to Company during such Fiscal Year pursuant to
Section 2.12(a)(i) or 2.12(a)(xii) above, and (B) to pay any accrued and unpaid
Servicing Fees;


(ii)second, on a pari passu basis, (A) to the Backup Servicer to pay any accrued
and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs, fees
and indemnities then due and owing to the Custodian; and (C) to the Controlled
Account Bank to pay any costs, fees and indemnities then due and owing to the
Controlled Account Bank (in respect of the Controlled Accounts), (D) to
Administrative Agent to pay any costs, fees or indemnities then due and owing to
Administrative Agent under the Credit Documents; (E) to Collateral Agent to pay
any costs, fees or indemnities then due and owing to Collateral Agent under the
Credit Documents; and (F) to Paying Agent to pay any costs, fees or indemnities
then due and owing to Paying Agent under the Credit Documents;


(iii)third, to the Administrative Agent for further distribution on a pro rata
basis, to the Class A Revolving Lenders to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Class A Revolving Loans
and expenses payable pursuant to the Credit Documents;


(iv)fourth, to the Administrative Agent for further distribution on a pro rata
basis, to the Class A Revolving Lenders until the Class A Revolving Loans are
paid in full;


(v)fifth, to the Administrative Agent for further distribution on a pro rata
basis, to the Class B Revolving Lenders to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Class B Revolving Loans
and expenses payable pursuant to the Credit Documents;


(vi)sixth, to the Administrative Agent for further distribution on a pro rata
basis, to the Class B Revolving Lenders until the Class B Revolving Loans are
paid in full;


(vii)seventh, to pay all other Obligations or any other amount then due and
payable hereunder; and


(viii)eighth, any remainder to Company.


2.13    General Provisions Regarding Payments.


(a)All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
paid not later than 12:00 p.m. (New York City time) on the date due via wire
transfer of immediately available funds. Funds received after that time on such
due date shall be deemed to have been paid by Company on the next Business Day
(provided, that any repayment made pursuant to Section 2.11(c)(vii)(B) or any
application of funds by Paying Agent pursuant to Section 2.12 on any Interest
Payment Date shall be deemed for all purposes to have been made in accordance
with the deadlines and payment requirements described in this Section 2.13).





--------------------------------------------------------------------------------







(b)All payments in respect of the principal amount of any Revolving Loan (other
than, unless requested by the Administrative Agent, voluntary prepayments of
Revolving Loans or payments pursuant to Section 2.10) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid.


(c)Paying Agent shall promptly distribute to each Class A Revolving Lender and
each Class B Revolving Lender, at such address as such Lender shall indicate in
writing, the applicable Pro Rata Share of each such Lender of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due with respect thereto, including, without limitation, all fees
payable with respect thereto, to the extent received by Paying Agent.


(d)Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.


(e)Except as set forth in the proviso to Section 2.13(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of
Section 7.1(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate otherwise applicable to such
paid amount from the date such amount was due and payable until the date such
amount is paid in full.


2.14    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided herein or in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Revolving Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents, or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than such Lender would be entitled pursuant to this Agreement (after
giving effect to the priority of payments determining application of payments to
the Class A Lenders and the Class B Lenders, respectively), then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent, Paying Agent and each Lender of the receipt of such payment and (b) apply
a portion of such payment to purchase participations (which it shall be deemed
to have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that the recovery of such Aggregate Amounts Due
shall be shared by the applicable Lenders in proportion to the Aggregate Amounts
Due to them pursuant to this Agreement; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent





--------------------------------------------------------------------------------





of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.


2.15    Increased Costs; Capital Adequacy.


(a)Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the Fourth
Amendment Effective Date, or compliance by such Affected Party with any
guideline, request or directive issued or made after the date hereof (or with
respect to any Lender which becomes a Lender after the date hereof, effective
after such date) by any central bank or other Governmental Authority or
quasi‑Governmental Authority (whether or not having the force of law):
(i) subjects such Affected Party (or its applicable lending office) to any
additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Affected Party (or its applicable lending office) of principal, interest,
fees or any other amount payable hereunder; (ii) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special
or other reserve), special deposit, compulsory loan, FDIC or other insurance or
charge or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Affected
Party; or (iii) imposes any other condition (other than with respect to a Tax
matter) on or affecting such Affected Party (or its applicable lending office)
or its obligations hereunder; and the result of any of the foregoing is to
increase the cost to such Affected Party of agreeing to make, making or
maintaining Revolving Loans hereunder or to reduce any amount received or
receivable by such Affected Party (or its applicable lending office) with
respect thereto; then, in any such case, if such Affected Party deems such
change to be material, Company shall promptly pay to such Affected Party, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Affected Party in its sole discretion
shall determine) as may be necessary to compensate such Affected Party for any
such increased cost or reduction in amounts received or receivable hereunder and
any reasonable expenses related thereto. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.15(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.


(b)Capital Adequacy Adjustment. In the event that any Affected Party shall have
determined in its sole discretion (which determination shall, absent manifest
effort, be final and conclusive and binding upon all parties hereto) that
(i) the adoption, effectiveness, phase‑in or applicability of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (ii) compliance by any Affected Party (or its
applicable lending office) or any company controlling such Affected Party with
any guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the Fourth Amendment Effective Date, has





--------------------------------------------------------------------------------





or would have the effect of reducing the rate of return on the capital of such
Affected Party or any company controlling such Affected Party as a consequence
of, or with reference to, such Affected Party’s Loans or Revolving Commitments,
or participations therein or other obligations hereunder with respect to the
Revolving Loans to a level below that which such Affected Party or such
controlling company could have achieved but for such adoption, effectiveness,
phase‑in, applicability, change or compliance (taking into consideration the
policies of such Affected Party or such controlling company with regard to
capital adequacy), then from time to time, within five (5) Business Days after
receipt by Company from such Affected Party of the statement referred to in the
next sentence, Company shall pay to such Affected Party such additional amount
or amounts as will compensate such Affected Party or such controlling company on
an after‑tax basis for such reduction. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.15(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. For the avoidance of doubt, subsections (i) and (ii) of this
Section 2.15 shall apply, without limitation, to all requests, rules, guidelines
or directives concerning liquidity and capital adequacy issued by any
Governmental Authority (x) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as amended to
the date hereof and from time to time hereafter, and any successor statute and
(y) in connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), regardless of the
date adopted, issued, promulgated or implemented.


(c)Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Affected Party’s right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.15 for any
increased costs incurred or reductions suffered more than one hundred twenty
(120) days prior to the date that such Affected Party notifies Company of the
matters giving rise to such increased costs or reductions and of such Affected
Party’s intention to claim compensation therefor.


Notwithstanding anything to the contrary in this Section 2.15, with respect to
any Affected Party, the Company shall not be required to pay any increased costs
under this Section 2.15 if the payment of such increased cost would cause the
Company’s all-in cost of borrowing hereunder, for the applicable period to be in
excess of the LIBO Rate plus 10%.
2.16    Taxes; Withholding, etc.


(a)Payments to Be Free and Clear. Subject to Section 2.16(b), all sums payable
by Company hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States or any political subdivision in or of
the United States or any other jurisdiction from or to which a payment is made
by or on behalf of Company or by any federation or organization of which the
United States or any such jurisdiction is a member at the time of payment.
(b)Withholding of Taxes. If Company or any other Person is required by law to
make any deduction or withholding on account of any such Tax from any sum paid
or payable by Company to an Affected Party under any of the Credit Documents:
(i) Company shall notify Paying Agent of any such requirement or any change in
any such requirement as soon as Company becomes aware of it; (ii) Company or the
Paying Agent shall make such deduction or withholding and pay any such Tax to
the relevant Governmental Authority before the date on which penalties attach
thereto, such payment to be made (if the





--------------------------------------------------------------------------------





liability to pay is imposed on Company) for its own account or (if that
liability is imposed on Paying Agent or such Affected Party, as the case may be)
on behalf of and in the name of Paying Agent or such Affected Party; (iii) if
such Tax is an Indemnified Tax, the sum payable by Company in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment (and any withholdings imposed on additional amounts
payable under this paragraph), such Affected Party receives on the due date a
sum equal to what it would have received had no such deduction, withholding or
payment been required or made; and (iv) within thirty (30) days after paying any
sum from which it is required by law to make any deduction or withholding, and
within thirty (30) days after the due date of payment of any Tax which it is
required by clause (ii) above to pay, Company shall deliver to Paying Agent
evidence satisfactory to the other Affected Parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority. Each party hereto agrees that the Paying Agent and Company have
the right to withhold on payments (without any corresponding gross-up) where a
party fails to comply with the documentation requirements set forth in
Section 2.16(d). Upon request from the Paying Agent, the Company will provide
such additional information that it may have to assist the Paying Agent in
making any withholdings or informational reports.


(c)Indemnification by Company. Company shall indemnify each Affected Party,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes payable or paid by such Affected Party or required to be
withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Company by an Affected Party (with a copy to the Paying Agent), or by the
Paying Agent on its own behalf or on behalf of an Affected Party, shall be
conclusive absent manifest error.


(d)Evidence of Exemption or Reduced Rate From U.S. Withholding Tax.


(i)Each Lender and the Administrative Agent that is not a United States Person
(as such term is defined in Section 7701(a)(30) of the Internal Revenue Code)
for U.S. federal income tax purposes (a “Non-US Lender”) shall, to the extent it
is legally entitled to do so, deliver to Paying Agent and the Company, on or
prior to the Original Closing Date (in the case of each Lender listed on the
signature pages hereof on the Original Closing Date) or on or prior to the date
of the Assignment Agreement pursuant to which it becomes a Lender (in the case
of each other Lender), and at such other times as may be necessary in the
determination of Company or Paying Agent (each in the reasonable exercise of its
discretion), (A) two original copies of Internal Revenue Service Form W‑8BEN,
W-8BEN-E, W-8ECI or W-8IMY, as applicable (with appropriate attachments) (or any
successor forms), properly completed and duly executed by such the
Administrative Agent or such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Company or the Paying
Agent to establish that the Administrative Agent or such Lender is not subject
to, or is eligible for a reduction in the rate of, deduction or withholding of
United States federal income tax with respect to any payments to Administrative
Agent or such Lender of principal, interest, fees or other amounts payable under
any of the Credit Documents, or (B) if such the Administrative Agent or such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver Internal Revenue Service Form W-8IMY or
W‑8ECI pursuant to clause (A) above and is relying on the so called “portfolio
interest exception”, a Certificate Regarding Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or any successor form), properly completed and duly executed by the
Administrative Agent or such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Company or the Paying
Agent to establish that the Administrative Agent or such Lender is not subject,
or is eligible for a reduction in the rate





--------------------------------------------------------------------------------





of, to deduction or withholding of United States federal income tax with respect
to any payments to the Administrative Agent or such Lender of interest payable
under any of the Credit Documents. The Administrative Agent and each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.16(d)(i) or Section 2.16(d)(ii) hereby agrees, from time to time after
the initial delivery by the Administrative Agent or such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that the Administrative Agent or such Lender
shall promptly deliver to Company and the Paying Agent two new original copies
of Internal Revenue Service Form W‑8BEN, W-8BEN-E, W‑8IMY, or W‑8ECI, or, if
relying on the “portfolio interest exception”, a Certificate Regarding Non-Bank
Status and two original copies of Internal Revenue Service Form W‑8BEN or
W-8BEN-E, as applicable (or any successor form), as the case may be, properly
completed and duly executed by the Administrative Agent or such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Company or Paying Agent to confirm or establish that the
Administrative Agent or such Lender is not subject to, or is eligible for a
reduction in the rate of, deduction or withholding of United States federal
income tax with respect to payments to the Administrative Agent or such Lender
under the Credit Documents, or notify Paying Agent and Company of its inability
to deliver any such forms, certificates or other evidence.


(ii)Any Lender and the Administrative Agent that is a U.S. Person shall deliver
to Company and the Paying Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement on the Original Closing Date or pursuant
to an Assignment Agreement (and from time to time thereafter upon the reasonable
request of Company or the Paying Agent), executed originals of IRS Form W-9
certifying that such Lender is a U.S. Person and exempt from U.S. federal backup
withholding tax.


(iii)If a payment made to the Administrative Agent or a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent
or such Lender shall deliver to Company and the Paying Agent at the time or
times reasonably requested by Company or the Paying Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Company or the Paying Agent as may be necessary for
Company and the Paying Agent to comply with their obligations under FATCA and to
determine that the Administrative Agent or such Lender has complied with the
Administrative Agent’s or such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(d)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.


(e)Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


2.17    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Revolving Loans becomes aware of the occurrence of an event or the existence of
a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15 and/or
Section 2.16, it will, to the extent





--------------------------------------------------------------------------------





not inconsistent with the internal policies of such Lender and any applicable
legal or regulatory restrictions, use reasonable efforts to (a) make, issue,
fund or maintain its Credit Extensions through another office of such Lender, or
(b) take such other measures as such Lender may deem reasonable, if as a result
thereof the additional amounts which would otherwise be required to be paid to
such Lender pursuant to 2.15 and/or 2.16 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Revolving Commitments or Revolving Loans through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Revolving Commitments or Revolving
Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.17 unless
Company agrees to pay all reasonable and incremental expenses incurred by such
Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.17 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.


2.18    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that other than at the direction or request of any
regulatory agency or authority, any Lender defaults (in each case, a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Revolving Loan (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess, if
any, with respect to such Defaulting Lender shall have been reduced to zero,
(i) any voluntary prepayment of the Revolving Loans shall be applied to the
Revolving Loans of other Lenders of the applicable Class as if such Defaulting
Lender had no Revolving Loans outstanding and the Revolving Exposure of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Revolving
Loans of the applicable Class shall be applied to the Revolving Loans of other
Lenders (but not to the Revolving Loans of such Defaulting Lender) of such Class
as if such Defaulting Lender had funded all Defaulted Loans of such Class of
such Defaulting Lender, it being understood and agreed that Company shall be
entitled to retain any portion of any mandatory prepayment of the Revolving
Loans of the applicable Class that is not paid to such Defaulting Lender solely
as a result of the operation of the provisions of this clause (b); and (c) the
Total Utilization of Class A Revolving Commitments or the Total Utilization of
Class B Revolving Commitments, as applicable, as at any date of determination
shall be calculated as if such Defaulting Lender had funded all Defaulted Loans
of such Defaulting Lender. No Revolving Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.18, performance by Company of its obligations hereunder and the
other Credit Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.18. The rights and
remedies against a Defaulting Lender under this Section 2.18 are in addition to
other rights and remedies which Company may have against such Defaulting Lender
with respect to any Funding Default and which Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default or
violation of Section 8.5(c).


2.19    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is
entitled to receive payments under Section 2.15 and/or Section 2.16, (ii) the
circumstances which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five
(5) Business Days after Company’s request for such withdrawal; or (b) (i) any
Lender shall become a Defaulting Lender, (ii) the Default Period for such
Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender shall
fail to cure the default as a result of which it has become a Defaulting Lender
within five (5) Business Days after Company’s request that it cure such default;
or (c) in connection with any proposed amendment, modification, termination,
waiver or consent with respect





--------------------------------------------------------------------------------





to any of the provisions hereof as contemplated by Section 9.5(b), the consent
of Administrative Agent and Requisite Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained and (ii) no Default or
Event of Default shall then exist; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Company may, by giving written notice to any Terminated
Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender and, if applicable, each other such Lender hereby irrevocably
agrees) to assign its outstanding Revolving Loans and its Revolving Commitments,
if any, in full to one or more Eligible Assignees identified by Company (each a
“Replacement Lender”) in accordance with the provisions of Section 9.6;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to the Terminated Lender and, if applicable, such other Lenders, an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Revolving Loans of the Terminated Lender and, if applicable,
such other Lenders, and (B) an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Lender and, if applicable, such other
Lenders, pursuant to Section 2.7; (2) on the date of such assignment, Company
shall pay any amounts payable to such Terminated Lender and, if applicable, such
other Lenders pursuant to Section 2.15 and/or Section 2.16 and any other amounts
due to such Terminated Lender and, if applicable, such other Lenders; and (3) in
the event such Terminated Lender is an Increased-Cost Lender, such assignment
will result in a reduction in any claims for payments under Section 2.15 and/or
Section 2.16, as applicable, and (4) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and, if applicable, such other Lenders and the termination of
such Terminated Lender’s Revolving Commitments and, if applicable, the Revolving
Commitments of such other Lenders, such Terminated Lender and, if applicable,
such other Lenders shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender and, if applicable, such other
Lenders to indemnification hereunder shall survive as to such Terminated Lender
and such other Lenders.


2.20    The Paying Agent.


(a) The Lenders hereby appoint Wells Fargo Bank, N.A. as the initial Paying
Agent. All payments of amounts due and payable in respect of the Obligations
that are to be made from amounts withdrawn from the Collection Account pursuant
to Section 2.12 shall be made by the Paying Agent based on the Monthly Servicing
Report (upon which the Paying Agent shall be entitled to conclusively rely).


(b)The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:


(i)hold any sums held by it for the payment of amounts due with respect to the
Obligations in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;


(ii)give the Administrative Agent and the Class B Revolving Lenders notice of
any default by the Company in the making of any payment required to be made with
respect to the Obligations of which it has actual knowledge;


(iii)comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any





--------------------------------------------------------------------------------





Obligations of any applicable withholding taxes imposed thereon and with respect
to any applicable reporting requirements in connection therewith; and
(iv)provide to the Agents such information as is required to be delivered under
the Internal Revenue Code or any State law applicable to the particular Paying
Agent, relating to payments made by the Paying Agent under this Agreement.


(c)Each Paying Agent (other than the initial Paying Agent) shall be appointed by
the Lenders with the prior written consent of the Company (if required), in
accordance with Section 2.20(r).


(d)The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties under this Agreement. All such amounts shall be
payable in accordance with Section 2.12 and such indemnity shall survive the
termination of this Agreement and the resignation or removal of the Paying
Agent.


(e)The Paying Agent undertakes to perform such duties, and only such duties, as
are expressly set forth in this Agreement. No implied covenants or obligations
shall be read into this Agreement against the Paying Agent. The Paying Agent may
conclusively rely on the truth of the statements and the correctness of the
opinions expressed in any certificates or opinions furnished to the Paying Agent
pursuant to and conforming to the requirements of this Agreement.


(f)The Paying Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the direction or request of Requisite Lenders or the
Administrative Agent or other relevant instructing party expressly permitted
hereunder, or (ii) in the absence of its own fraud, gross negligence or willful
misconduct as determined by a court of competent jurisdiction, no longer subject
to appeal or review.


(g)The Paying Agent shall not be charged with knowledge of any event or
information, including any Default or Event of Default unless a Responsible
Officer of the Paying Agent obtains actual knowledge or receives written notice
of such event from the Company, the Servicer or the Administrative Agent, as the
case may be. The receipt and/or delivery of reports and other information under
this Agreement by the Paying Agent, and any publicly-available information,
shall not constitute notice or actual or constructive knowledge of any such
event or information, including any Default or Event of Default contained
therein.


(h)The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Company under this Agreement.


(i)The Paying Agent may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate of an Authorized
Officer, any Monthly Servicing Report, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.





--------------------------------------------------------------------------------







(j)The Paying Agent may consult with counsel of its choice with regard to legal
questions arising out of or in connection with this Agreement and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, omitted or suffered by the Paying Agent in good
faith and in accordance therewith.


(k)The Paying Agent shall be under no obligation to exercise any of the rights,
powers or remedies vested in it by this Agreement or to institute, conduct or
defend any litigation under this Agreement or in relation to this Agreement, at
the request, order or direction of the Administrative Agent, any Lender or any
Agent pursuant to the provisions of this Agreement, unless the Administrative
Agent, on behalf of the Secured Parties, such Lender or such Agent shall have
offered to the Paying Agent security or indemnity satisfactory to it against the
costs, expenses and liabilities that may be incurred therein or thereby.


(l)Except as otherwise expressly set forth in Section 2.21, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by the Administrative Agent; provided, that if the
payment within a reasonable time to the Paying Agent of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation
shall be, in the opinion of the Paying Agent, not reasonably assured by the
Company, the Paying Agent may require reasonable indemnity against such cost,
expense or liability as a condition to so proceeding. The reasonable expense of
every such examination shall be paid by the Company or, if paid by the Paying
Agent, shall be reimbursed by the Company to the extent of funds available
therefor pursuant to Section 2.12.


(m)The Paying Agent shall not be responsible for the acts or omissions of the
Administrative Agent, the Company, the Servicer, any Agent, any Lender or any
other Person, and may assume compliance by such parties with their obligations,
unless a Responsible Officer of the Paying Agent shall have received written
notice to the contrary.


(n)Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.


(o)The Paying Agent shall not be liable for ensuring that the Secured Parties’
interest in the Collateral is valid or enforceable, and does not assume and
shall have no responsibility for, and makes no representation as to, monitoring
the status of any lien or performance or value of any Collateral.


(p)If the Paying Agent shall at any time receive conflicting instructions from
the Administrative Agent and the Company or the Servicer or any other party to
this Agreement and the conflict between such instructions cannot be resolved by
reference to the terms of this Agreement, the Paying Agent shall follow the
instructions of the Administrative Agent. The Paying Agent may rely upon the
validity of documents delivered to it, without investigation as to their
authenticity or legal effectiveness, and the parties to this Agreement will hold
the Paying Agent harmless from any claims that may arise or be asserted against
the Paying Agent because of the invalidity of any such documents or their
failure to fulfill their intended purpose.


(q)The Paying Agent is authorized, in its sole discretion, to disregard any and
all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such





--------------------------------------------------------------------------------





notices or instructions as are herein provided for and orders or process of any
court entered or issued with or without jurisdiction. If any property subject
hereto is at any time attached, garnished or levied upon under any court order
or in case the payment, assignment, transfer, conveyance or delivery of any such
property shall be stayed or enjoined by any court order, or in case any order,
judgment or decree shall be made or entered by any court affecting such property
or any part hereof, then and in any of such events the Paying Agent is
authorized, in its sole discretion, to rely upon and comply with any such order,
writ, judgment or decree, and if it complies with any such order, writ, judgment
or decree it shall not be liable to any other party hereto or to any other
person, firm or corporation by reason of such compliance even though such order,
writ, judgment or decree maybe subsequently reversed, modified, annulled, set
aside or vacated.


(r)The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent reasonably
acceptable to the Administrative Agent and, so long as no Event of Default is
then existing, the Company (such consent not to be unreasonably withheld or
delayed) shall have accepted appointment by the Lenders as Paying Agent,
pursuant hereto and shall have agreed to be bound by the terms of this
Agreement; or (ii) be removed at any time upon thirty (30) days’ written notice
by the Administrative Agent (acting at the direction of the Requisite Lenders),
delivered to the Paying Agent, the Company and the Servicer. In the event of
such termination or removal, the Lenders with, so long as no Event of Default is
then existing, the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall appoint a successor paying agent. If, however, a
successor paying agent is not appointed by the Lenders within sixty (60) days
after the giving of notice of resignation or removal, the Paying Agent may
petition a court of competent jurisdiction for the appointment of a successor
Paying Agent.


(s)Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be requested for fully and certainly vesting and confirming in the successor
Paying Agent all such rights, powers, duties, and obligations.


(t)The Company shall reimburse the Paying Agent for the reasonable out-of-pocket
expenses of the Paying Agent actually incurred in connection with the succession
of any successor Paying Agent including in transferring any funds in its
possession to the successor Paying Agent.


(u)The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Collection Account or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments or for investment losses incurred thereon. The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of the Company to provide timely written investment direction.







--------------------------------------------------------------------------------





(v)If the Paying Agent shall be uncertain as to its duties or rights hereunder
or under any other Credit Documents or shall receive instructions from any of
the parties hereto pursuant to this Agreement which, in the reasonable opinion
of the Paying Agent, are in conflict with any of the provisions of this
Agreement or another Credit Document to which it is a party, the Paying Agent
shall be entitled (without incurring any liability therefor to the Company or
any other Person) to (i) consult with counsel of its choosing and act or refrain
from acting based on the advice of such counsel and (ii) refrain from taking any
action until it shall be directed otherwise in writing by all of the parties
hereto or by final order of a court of competent jurisdiction.


(w)The Paying Agent shall incur no liability nor be responsible to Company or
any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.


(x)The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, provided
that the Paying Agent shall remain obligated and liable for the administration
of its duties hereunder, to the same extent and under the same terms and
conditions as if it alone were acting as Paying Agent.


(y)The Paying Agent shall not be required to take any action that is not in
accordance with applicable law. The right of the Paying Agent to perform any
permissive or discretionary act enumerated in this Agreement or any related
document shall not be construed as a duty.


(z)Knowledge of the Paying Agent shall not be attributed or imputed to Wells
Fargo’s other roles in the transaction and knowledge of the Custodian,
Collateral Agent or Controlled Account Bank shall not be attributed or imputed
to the Paying Agent (other than those where the roles are performed by the same
group or division within Wells Fargo or otherwise share the same Responsible
Officers), or any affiliate, line of business, or other division of Wells Fargo
(and vice versa).


(aa)The Paying Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Paying Agent shall have no responsibility for
(A) monitoring the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral, (B) taking
any necessary steps to preserve rights against any Person with respect to any
Collateral, or (C) taking any action to protect against any diminution in value
of the Collateral.


(ab)The Lenders hereby authorize and direct the Paying Agent to execute and
deliver the Undertakings Agreement.


2.21    Duties of Paying Agent.


(a)Borrowing Base Reports. Upon receipt of any Borrowing Base Report and the
related Borrowing Base Certificate delivered pursuant to Section 2.1(c)(ii),
Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), Paying Agent shall, on the
Business Day following receipt of such Borrowing Base Report, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:





--------------------------------------------------------------------------------





(i)compare the ending Eligible Portfolio Outstanding Principal Balance set forth
in such Borrowing Base Report with the aggregate Outstanding Principal Balance
of the Eligible Receivables listed in the Master Record and identify any
discrepancy;


(ii)compare the number of Pledged Receivables listed in the Master Record with
the number of Pledged Receivables provided to the Paying Agent by the Servicer
pursuant to Section 4.3 of the Custodial Agreement as the number of Pledged
Receivables for which the Custodian holds a Receivable File pursuant to the
Custodial Agreement and identify any discrepancy;


(iii)confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;


(iv)compare the amount set forth in such Borrowing Base Report as the amount on
deposit in the Collection Account with the amount shown on deposit in the
Collection Account as of the date of such Borrowing Base Report and identify any
discrepancy;


(v)in the case of a Borrowing Base Report delivered pursuant to
Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), recalculate the amount set
forth in such Borrowing Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Revolving
Loans or the related purchase of Eligible Receivables set forth therein and
identify any discrepancy;


(vi)confirm that the Accrued Interest Amount and an estimate of accrued fees as
of the date of repayment or the Transfer Date, as the case may be, multiplied
by 105%, is the amount set forth in such Borrowing Base Request as 105% of the
estimated amount of accrued interest and fees and identify any discrepancy;


(vii)recalculate the Class A Revolving Availability and the Class B Revolving
Availability, based on the Class A Borrowing Base and the Class B Borrowing Base
set forth in such Borrowing Base Report and the Total Utilization of Class A
Revolving Commitments and the Total Utilization of Class B Revolving Commitments
set forth in the Paying Agent’s records and identify any discrepancies;


(viii)in the case of a Borrowing Base Report delivered pursuant to
Section 3.3(a)(i), (A) confirm that the Class A Revolving Loans requested in the
related Funding Request are not greater than the Class A Revolving Availability
and the amount of Class B Revolving Loans requested in the related Funding
Request are not greater than the Class B Revolving Availability and (B) confirm
that, after giving effect to such Revolving Loans, the Total Utilization of
Class A Revolving Loans will not exceed the Class A Revolving Commitments and
the Total Utilization of Class B Revolving Loans will not exceed the Class B
Revolving Commitments; and


(ix)notify the Administrative Agent and the Lenders of the results of such
review.


(b)Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(f), Paying Agent shall, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:







--------------------------------------------------------------------------------





(i)compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;


(ii)confirm the aggregate repayments of Revolving Loans during the period
covered by the Monthly Servicing Report set forth therein with the Borrowing
Base Reports delivered to Paying Agent pursuant to Section 2.11(c)(vii)(B)
during such period and identify any discrepancies;


(iii)compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account as
of the date of such Monthly Servicing Report and identify any discrepancy;


(iv)compare the amount of accrued and unpaid interest and unused fees payable to
the Class A Revolving Lenders and the amount of accrued and unpaid interest and
unused fees payable to the Class B Revolving Lenders, respectively, set forth
therein to the amounts set forth in the related invoices received by Paying
Agent and identify any discrepancies;


(v)compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;


(vi)compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;


(vii)compare the amount of fees and expenses payable to the Custodian set forth
therein to the amounts set forth in the related invoice received by Paying Agent
and identify any discrepancy;


(viii)compare the amount of fees and expenses payable to the Collateral Agent
set forth therein to the amounts set forth in the related invoice received by
Paying Agent and identify any discrepancy;


(ix)compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;


(x)recalculate the Class A Revolving Availability and the Class B Revolving
Availability based on the Class A Borrowing Base and the Class B Borrowing Base
set forth therein and the Total Utilization of Class A Revolving Commitments and
the Total Utilization of Class B Revolving Commitments set forth in the Paying
Agent’s records and identify any discrepancies; and


(xi)notify the Administrative Agent and the Lenders of the results of such
review.


(c)For the avoidance of doubt, Paying Agent’s sole responsibility with respect
to the obligations set forth in Section 2.21 is to compare or confirm
information in the Borrowing Base Report or Monthly Servicing Report, as
applicable, in accordance with Section 2.21 based on the information indicated
therein received by Paying Agent from Company, the Servicer or the Custodian, as
the case may be.









--------------------------------------------------------------------------------





2.22    Collateral Agent.


(a)The Collateral Agent shall be entitled to the same rights, protections,
indemnities and immunities as the Paying Agent hereunder.


(b)In addition to Section 2.22(a), the Collateral Agent shall be entitled to the
following additional protections:


(i)The Collateral Agent shall have no duty (A) to see to any recording, filing,
or depositing of this Agreement or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any rerecording, re-filing or re-depositing of any thereof, (B) to see to any
insurance, or (C) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Collateral;


(ii)The Collateral Agent shall be authorized to, but shall not be responsible
for, filing any financing or continuation statements or recording any documents
or instruments in any public office at any time or times or otherwise perfecting
any security interest in the Collateral. It is expressly agreed, to the maximum
extent permitted by applicable law, that the Collateral Agent shall have no
responsibility for (A) monitoring the perfection, continuation of perfection or
the sufficiency or validity of any security interest in or related to the
Collateral, (B) taking any necessary steps to preserve rights against any Person
with respect to any Collateral, or (C) taking any action to protect against any
diminution in value of the Collateral;


(iii)The Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement and any other Credit Document (A) if such
action would, in the reasonable opinion of the Collateral Agent, in good faith
(which may be based on the advice or opinion of counsel), be contrary to
applicable law, this Agreement or any other Credit Document, (B) if such action
is not provided for in this Agreement or any other Credit Document, (C) if, in
connection with the taking of any such action hereunder, under any other Credit
Document that would constitute an exercise of remedies, it shall not first be
indemnified to its satisfaction by the Administrative Agent and/or the Lenders
against any and all risk of nonpayment, liability and expense that may be
incurred by it, its agents or its counsel by reason of taking or continuing to
take any such action, or (D) if the Collateral Agent would be required to make
payments on behalf of the Lenders pursuant to its obligations as Collateral
Agent hereunder, it does not first receive from the Lenders sufficient funds for
such payment;


(iv)The Collateral Agent shall not be required to take any action under this or
any other Credit Document if taking such action (A) would subject the Collateral
Agent to a tax in any jurisdiction where it is not then subject to a tax, or
(B) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified;


(v)Neither the Collateral Agent nor its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Administrative Agent or the Lenders, or to take any other action whatsoever
with regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s and the
Lenders’ interests in the Collateral and shall not





--------------------------------------------------------------------------------





impose any duty upon the Collateral Agent to exercise any such powers. The
Collateral Agent shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to the
Administrative Agent or the Lenders for any act or failure to act hereunder,
except for its own fraud, gross negligence or willful misconduct.


2.23    Intention of Parties.


It is the intention of the parties that the Revolving Loans be characterized as
indebtedness for federal income tax purposes. The terms of the Revolving Loans
shall be interpreted to further this intention and neither the Lenders nor
Company will take an inconsistent position on any federal, state or local tax
return.
SECTION 3.        CONDITIONS PRECEDENT


3.1    Conditions Precedent to Effectiveness of the Existing Credit Agreement.
The Existing Credit Agreement became effective on the Third Amendment Effective
Date subject to the satisfaction of the conditions precedent set forth in
Section 3.1 of the Existing Credit Agreement.


3.2    Conditions Precedent to Effectiveness of the Amended and Restated Credit
Agreement. The amendment and restatement of the Existing Credit Agreement
provided for hereby shall become effective on the Fourth Amendment Effective
Date subject to the satisfaction, or waiver in accordance with Section 9.5, of
the following conditions on or before the Fourth Amendment Effective Date:


(a)Credit Documents and Related Agreements. The Administrative Agent shall have
received copies of each Credit Document, originally executed and delivered by
each applicable Person and copies of each Related Agreement.


(b)Organizational and Capital Structure. The organizational structure and
capital structure of Company shall be as described in Section 4.2.


(c)Transaction Costs. On or prior to the Fourth Amendment Effective Date,
Company shall have delivered to Administrative Agent, Company’s reasonable best
estimate of the Transaction Costs (other than fees payable to any Agent).


(d)Governmental Authorizations and Consents. Company and Holdings shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable to be obtained by them, in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.


(e)Opinions of Counsel to Company and Holdings. The Administrative Agent and
counsel to Administrative Agent shall have received executed copies of the
favorable written opinions of Paul Hastings LLP, counsel for Company and
Holdings, as to such matters as the Administrative Agent may reasonably request,
dated as of the Fourth Amendment Effective Date and otherwise in form and
substance





--------------------------------------------------------------------------------





reasonably satisfactory to the Administrative Agent (and Company hereby
instructs, and Holdings shall instruct, such counsel to deliver such opinions to
Agents and Lenders).


(f)Fourth Amendment Effective Date Certificate. Holdings and Company shall have
delivered to the Administrative Agent an originally executed Fourth Amendment
Effective Date Certificate, together with all attachments thereto.


(g)No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents or that would reasonably be expected to result in a Material Adverse
Effect.


(h)Reserve Account. Company shall have deposited an amount equal to the Reserve
Account Funding Amount into the Reserve Account.


(i)No Material Adverse Change. Since December 31, 2017, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.


(j)Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto shall be satisfactory in form and substance to
the Administrative Agent and counsel to Administrative Agent, and the
Administrative Agent, and counsel to Administrative Agent shall have received
all such counterpart originals or certified copies of such documents as they may
reasonably request.


(k)Beneficial Ownership Certification. At least five (5) days prior to the date
of this Agreement, all documentation and other information required by bank
regulatory authorities or reasonably requested by the Administrative Agent or
any Lender under or in respect of applicable “know your customer” and anti-money
laundering Legal Requirements including the Patriot Act and, if Company
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to Company;


The Administrative Agent and each Lender, by delivering its signature page to
this Agreement, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by the Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Fourth Amendment Effective Date.
3.3    Conditions to Each Credit Extension.


(a)Conditions Precedent. The obligation of each Lender to make any Revolving
Loan on any Credit Date, including if applicable the Fourth Amendment Effective
Date, is subject to the satisfaction, or waiver in accordance with Section 9.5,
of the following conditions precedent:


(i)Administrative Agent, the Paying Agent, the Custodian and the Class B
Revolving Lenders shall have received a fully executed and delivered Funding
Notice together with a Borrowing Base Certificate, evidencing sufficient
Revolving Availability with respect to the requested Revolving Loans, and a
Borrowing Base Report;





--------------------------------------------------------------------------------





(ii)both before and after making any Revolving Loans requested on such Credit
Date, the Total Utilization of Class A Revolving Commitments shall not exceed
the Class A Borrowing Base and the Total Utilization of Class B Revolving
Commitments shall not exceed the Class B Borrowing Base;


(iii)as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, other than those representations and warranties which are
qualified by materiality, in which case, such representation and warranty shall
be true and correct in all respects on and as of that Credit Date, except, in
each case, to the extent such representations and warranties specifically relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects, or true and correct in all
respects, as the case may be on and as of such earlier date;


(iv)as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;


(v)the Administrative Agent, the Class B Revolving Lenders and the Paying Agent
shall have received the Borrowing Base Report for the Business Day prior to the
Credit Date which shall be delivered on a pro forma basis for the first Credit
Date hereunder;


(vi)in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, the Receivable File
related to each Receivable, if any, that is, on such Credit Date, being
transferred and delivered to Company pursuant to the Asset Purchase Agreement,
and the Administrative Agent has received a Collateral Receipt and Exception
Report from the Custodian, which Collateral Receipt and Exception Report is
acceptable to the Administrative Agent in its Permitted Discretion;


(vii)as of such Credit Date, the Reserve Account shall have been (or will be,
out of the proceeds of the Revolving Loans to be made on such date), funded so
that it contains funds in an amount not less than the Reserve Account Funding
Requirement as of such date; and


(viii)no Reduction Period, Election Period or Early Amortization Event has
occurred and is continuing.


Notwithstanding anything contained herein to the contrary, neither the Paying
Agent nor the Collateral Agent shall be responsible or liable for determining
whether any conditions precedent to making a Revolving Loan have been satisfied.
(b)Notices. Any Funding Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent, the Class B Revolving Lenders and the
Paying Agent.


SECTION 4.        REPRESENTATIONS AND WARRANTIES


In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Company represents and warrants to
each Agent and Lender, on the Fourth Amendment Effective Date, and on each
Credit Date and on each Transfer Date following the Fourth Amendment Effective
Date, that the following statements are true and correct:





--------------------------------------------------------------------------------





4.1    Organization; Requisite Power and Authority; Qualification; Other Names.
Company (a) is duly organized or formed, validly existing and in good standing
under the laws of the State of Delaware, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not reasonably be expected to result in a
Material Adverse Effect. Company does not operate or do business under any
assumed, trade or fictitious name. Company has no Subsidiaries.


4.2    Capital Stock and Ownership. The Capital Stock of Company has been duly
authorized and validly issued and is fully paid and non‑assessable. As of the
Original Closing Date, there is no existing option, warrant, call, right,
commitment or other agreement to which Company is a party requiring, and there
is no membership interest or other Capital Stock of Company outstanding which
upon conversion or exchange would require, the issuance by Company of any
additional membership interests or other Capital Stock of Company or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Company. All membership interests in the Company as of the Fourth Amendment
Effective Date are owned by Holdings.


4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents to which Company is a party have been duly authorized by all necessary
action of Company.


4.4    No Conflict. The execution, delivery and performance by Company of the
Credit Documents to which it is party and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate in any
material respect any provision of any law or any governmental rule or regulation
applicable to Company, any of the Organizational Documents of Company, or any
order, judgment or decree of any court or other Governmental Authority binding
on Company; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Company (other than any Liens created under
any of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Company, except as would not reasonably be expected to result in a Material
Adverse Effect.


4.5    Governmental Consents. The execution, delivery and performance by Company
of the Credit Documents to which Company is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Original Closing Date other than
(a) those that have already been obtained and are in full force and effect, or
(b) any consents or approvals the failure of which to obtain will not have a
Material Adverse Effect.


4.6    Binding Obligation. Each Credit Document to which Company is a party has
been duly executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.







--------------------------------------------------------------------------------





4.7    Eligible Receivables. Each Receivable that is identified by Company as an
Eligible Receivable in a Borrowing Base Certificate satisfies all of the
criteria set forth in the definition of Eligibility Criteria.


4.8    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year‑end adjustments.


4.9    No Material Adverse Effect. Since December 31, 2017, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.


4.10    Adverse Proceedings, etc. There are no Adverse Proceedings (other than
counter claims relating to ordinary course collection actions by or on behalf of
Company) pending against Company that challenges Company’s right or power to
enter into or perform any of its obligations under the Credit Documents to which
it is a party or that would reasonably be expected to result in a Material
Adverse Effect.  Company is not (a) in violation of any applicable laws in any
material respect, or (b) subject to or in default with respect to any judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other Governmental Authority, except as would not reasonably
be expected to result in a Material Adverse Effect.


4.11    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Company
knows of no proposed tax assessment against Company which is not being actively
contested by Company in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.


4.12    Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets reflected in the most recent financial statements delivered
pursuant to Section 5.1. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens. All Liens purported to be
created in any Collateral pursuant to any Collateral Document in favor of
Collateral Agent are First Priority Liens.


4.13    No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.


4.14    No Defaults. Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to result in a Material Adverse Effect.







--------------------------------------------------------------------------------





4.15    Material Contracts. Company is not a party to any Material Contracts.


4.16    Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Receivables are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.


4.17    Governmental Regulation. Company is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 (without reliance on the exemptions provided
under Sections 3(c)(1) or 3(c)(7) thereof) or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable.
Company is not a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act
of 1940.


4.18    Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the
Revolving Loans made to Company will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.


4.19    Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Company does not maintain or contribute to
any Employee Benefit Plan.


4.20    Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of
any Credit Extension by Company on any date on which this representation and
warranty is made, will be, Solvent. Company is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. Company shall
not use the proceeds from the transactions contemplated by this Agreement to
give preference to any class of creditors. Company has given fair consideration
and reasonably equivalent value in exchange for the sale of the Receivables by
Holdings under the Asset Purchase Agreement.


4.21    Compliance with Statutes, etc. Company is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property, except as would
not reasonably be expected to result in a Material Adverse Effect.


4.22    Matters Pertaining to Related Agreements.


(a)Delivery. Company has delivered, or caused to be delivered, to each Agent and
each Lender complete and correct copies of (i) each Related Agreement and of all
exhibits and schedules thereto as of the Original Closing Date, and (ii) copies
of any material amendment, restatement, supplement or other modification to or
waiver of each Related Agreement entered into after the Original Closing Date.


(b)The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has





--------------------------------------------------------------------------------





given reasonably equivalent value to Holdings in consideration for the transfer
to Company by Holdings of the Pledged Receivables and Related Security pursuant
to the Asset Purchase Agreement.


(c)Each Receivables Program Agreement creates a valid transfer and assignment to
Holdings of all right, title and interest of the Receivables Account Bank in and
to all Receivables and Related Security conveyed or purported to be conveyed to
Holdings thereunder. Holdings has given reasonably equivalent value to the
Receivables Account Bank in consideration for the transfer to Holdings by the
Receivables Account Bank of the Receivables and Related Security pursuant to the
applicable Receivables Program Agreement.


4.23    Disclosure. No documents, certificates, written statements or other
written information furnished to Lenders by or on behalf of Holdings or Company
for use in connection with the transactions contemplated hereby, taken as a
whole, contains any untrue statement of a material fact, or taken as a whole,
omits to state a material fact (known to Holdings or Company, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made, provided, that, projections and pro forma financial
information contained in such materials were prepared based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.


4.24    Patriot Act. To the extent applicable, Company and Holdings are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Revolving Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended to the date hereof and from time to time
hereafter, and any successor statute.


4.25    Remittance of Collections.


Company represents and warrants that each remittance of Collections by it
hereunder to any Agent or any Lender hereunder will have been (a) in payment of
a debt incurred by Company in the ordinary course of business or financial
affairs of Company and (b) made in the ordinary course of business or financial
affairs.
4.26    Tax Status.


(a)Company is, and shall at all relevant times continue to be, a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3.


(b)Company is not and will not at any relevant time become an association (or a
publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes.




 





--------------------------------------------------------------------------------





4.27    Beneficial Ownership.
As of the Fourth Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.
SECTION 5.        AFFIRMATIVE COVENANTS


Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.
5.1    Financial Statements and Other Reports. Unless otherwise provided below,
Company or its designee will deliver to each Agent and each Lender:


(a)Quarterly Financial Statements. Promptly after becoming available, and in any
event within forty-five (45) days after the end of each Fiscal Quarter (other
than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated balance
sheet of Holdings as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;


(b)Annual Financial Statements. Promptly after becoming available, and in any
event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Holdings as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Holdings as at the dates indicated and the results of their operations and their
cash flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);


(c)Compliance Certificates. Together with each delivery of financial statements
of Holdings pursuant to Sections 5.1(a) and 5.1(b), a duly executed and
completed Compliance Certificate;


(d)Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of (i) Holdings and (ii) Company delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;


(e)Public Reporting. The obligations in Sections 5.1(a) and (b) may be satisfied
by furnishing, at the option of Holdings, the applicable financial statements as
described above or an Annual





--------------------------------------------------------------------------------





Report on Form 10-K or Quarterly Report on Form 10-Q for Holdings for any Fiscal
Year, as filed with the U.S. Securities and Exchange Commission.


(f)Collateral Reporting.


(i)On each Monthly Reporting Date, with each Funding Notice, and at such other
times as any Agent or Lender shall request in its Permitted Discretion, a
Borrowing Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Borrowing Base Certificate and Borrowing Base Report, in form and
substance reasonably satisfactory to Administrative Agent. Each Borrowing Base
Certificate delivered to Administrative Agent, the Class B Revolving Lenders and
Paying Agent shall bear a signed statement by an Authorized Officer certifying
the accuracy and completeness in all material respects of all information
included therein. The execution and delivery of a Borrowing Base Certificate
shall in each instance constitute a representation and warranty by Company to
Administrative Agent, the Class B Revolving Lenders and Paying Agent that each
Receivable included therein as an “Eligible Receivable” is, in fact, an Eligible
Receivable. For avoidance of doubt, and without derogation of the Company’s
obligations hereunder, in the event any request for a Revolving Loan, or a
Borrowing Base Certificate or other information required by this Section 5.1(f)
is delivered to Administrative Agent, the Class B Revolving Lenders and Paying
Agent by Company electronically or otherwise without signature, such request, or
such Borrowing Base Certificate or other information shall, upon such delivery,
be deemed to be signed and certified on behalf of Company by an Authorized
Officer and constitute a representation to Administrative Agent, the Class B
Revolving Lenders and Paying Agent as to the authenticity thereof. The
Administrative Agent shall have the right to review and adjust any such
calculation of the Borrowing Base to reflect exclusions from Eligible
Receivables or such other matters as are necessary to determine the Borrowing
Base, but in each case only to the extent the Administrative Agent is expressly
provided such discretion by this Agreement. Further, by no later than each
Monthly Reporting Date the Company shall provide notice to the Administrative
Agent (which notice may be by electronic mail) of any breach of a Level 2
Performance Covenant for the Monthly Period most recently ended.


(ii)On each Monthly Reporting Date, the Master Record and the Monthly Servicing
Report (which shall include the performance information reasonably requested by
the Administrative Agent related to Repurchased Receivables (as defined in the
Asset Purchase Agreement)) to Administrative Agent, the Class B Revolving
Lenders and Paying Agent on the terms and conditions set forth in the Servicing
Agreement.


(g)Notice of Default. Promptly, and in any event within two (2) Business Days,
upon an Authorized Officer of Company obtaining knowledge (i) of any condition
or event that constitutes an Early Amortization Event, a Default or an Event of
Default or that notice has been given to Holdings or Company with respect
thereto; (ii) that any Person has given any notice to Holdings or Company or
taken any other action with respect to any event or condition set forth in
Section 7.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, a certificate of its Authorized Officers specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, default, event or condition, and what action Holdings or Company, as
applicable, has taken, is taking and proposes to take with respect thereto;







--------------------------------------------------------------------------------





(h)Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of an Adverse Proceeding that is reasonably likely to have a
Material Adverse Effect, written notice thereof together with such other
information as may be reasonably available to Company or Holdings to enable
Lenders and their counsel to evaluate such matters;


(i)ERISA. Promptly upon any Authorized Officer of Company becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event which, in either such
case, would reasonably be expected to result in a Material Adverse Effect or a
Lien on the Collateral under ERISA or Section 430 of the Internal Revenue Code,
a written notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto;


(j)Information Regarding Collateral. Prior written notice to Collateral Agent
and Administrative Agent of any change (i) in Company’s corporate name, (ii) in
Company’s identity, corporate structure or jurisdiction of organization, or
(iii) in Company’s Federal Taxpayer Identification Number. Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents;


(k)Other Information.


(i)not later than Friday of each week (or if such day is not a Business Day, the
immediately preceding Business Day) in which a Borrowing Base Report has not
otherwise been delivered hereunder, a Borrowing Base Report;


(ii)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification; and


(iii)such material information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by any Agent or
Lender, in each case, which relate to Company’s or Holdings’ financial or
business condition or the Collateral.


5.2    Existence. Except as otherwise permitted under Section 6.8, Company will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.


5.3    Payment of Taxes and Claims. Company will pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the





--------------------------------------------------------------------------------





sale of any portion of the Collateral to satisfy such Tax or claim. Company will
not file or consent to the filing of any consolidated income tax return with any
Person (other than Holdings or any of its Subsidiaries). In addition, Company
agrees to pay to the relevant Governmental Authority in accordance with
applicable law any current or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies (including, without
limitation, mortgage recording taxes, transfer taxes and similar fees) imposed
by any Governmental Authority that arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Credit Document.


5.4    Insurance. Company shall cause Holdings to maintain or cause to be
maintained, with financially sound and reputable insurers, (a) all insurance
required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each Agent and Lender hereby agrees and acknowledges that the insurance
maintained by Holdings on the Original Closing Date satisfies the requirements
set forth in this Section 5.4.


5.5    Inspections; Compliance Audits.


(a)At any time during the existence of an Event of Default, and otherwise not
more than one (1) time per Fiscal Year, Company will, upon reasonable advance
notice by the Administrative Agent, permit or cause to be permitted, as
applicable, one or more authorized representatives designated by the
Administrative Agent and the Class B Revolving Lenders to visit and inspect (a
“Compliance Review”) during normal working hours any of the properties of
Company or Holdings to (i) inspect, copy and take extracts from relevant
financial and accounting records, and to discuss its affairs, finances and
accounts with any Person, including, without limitation, employees of Company or
Holdings and independent public accountants and (ii) verify the compliance by
Company or Holdings with the Credit Agreement, the other Credit Documents and/or
the Underwriting Policies, as applicable; provided, that Company shall not be
obligated to pay more than $75,000 in the aggregate during any Fiscal Year in
connection with any Compliance Review and inspection pursuant to Section 2.4 of
the Custodial Agreement; provided, further that such expense reimbursement
limitation shall not apply to a Compliance Review conducted during the existence
of an Event of Default. In connection with any such Compliance Review, Company
will permit any authorized representatives designated by the Administrative
Agent and the Class B Revolving Lenders to review Company’s form of Receivable
Agreements, Underwriting Policies, information processes and controls, and
compliance practices and procedures (“Materials”). Such authorized
representatives may make written recommendations regarding Company’s compliance
with applicable Requirements of Law, and Company shall consult in good faith
with the Administrative Agent and the Class B Revolving Lenders regarding such
recommendations. The Administrative Agent and the Class B Revolving Lenders
agree to use a single independent certified public accountants or other
third-party provider in connection with any Compliance Review pursuant to this
Section 5.5 and the results of such review will be provided to the
Administrative Agent and the Class B Revolving Lenders.


(b)If the Administrative Agent engages any independent certified public
accountants or other third-party provider to prepare any report in connection
with the Compliance Review, the Administrative Agent shall make such report
available to any Lender, upon request, provided, that delivery of any such
report may be conditioned on prior receipt by such independent certified public
accountants or other third





--------------------------------------------------------------------------------





party provider of the acknowledgements and agreements that such independent
certified public accountants or third party provider customarily requires of
recipients of reports of that kind.


(c)In connection with a Compliance Review, the Administrative Agent or its
designee may contact a Receivables Obligor as reasonably necessary to perform
such inspection or Compliance Review, as the case may be, provided, however,
such contact shall be made in the name of, and in cooperation with, Holdings and
Company.


5.6    Compliance with Laws. Company shall, and shall cause Holdings to, comply
with the Requirements of Law, noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


5.7    Separateness. The Company shall at all times comply with the separateness
covenants set forth in the Company’s Limited Liability Company Agreement.


5.8    Further Assurances. At any time or from time to time upon the request of
any Agent or Lender, Company will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as such
Agent or Lender may reasonably request in order to effect fully the purposes of
the Credit Documents, including providing Lenders with any information
reasonably requested pursuant to Section 9.21. In furtherance and not in
limitation of the foregoing, Company shall take such actions as the
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are secured by substantially all of the assets of Company.


5.9    Communication with Accountants.


(a)At any time during the existence of an Event of Default, Company authorizes
Administrative Agent to communicate directly with Company’s independent
certified public accountants and authorizes and shall instruct such accountants
to communicate directly with Administrative Agent and authorizes such
accountants to (and, upon Administrative Agent’s request therefor (at the
request of any Agent), shall request that such accountants) communicate to
Administrative Agent information relating to Company with respect to the
business, results of operations and financial condition of Company (including
the delivery of audit drafts and letters to management), provided that advance
notice of such communication is given to Company, and Company is given a
reasonable opportunity to cause an officer to be present during any such
communication.


(b)If the independent certified public accountants report delivered in
connection with Section 5.1(b) is qualified, then the Company authorizes the
Administrative Agent to communicate directly with the Company’s independent
certified public accountants with respect to such qualification, provided that
advance notice of such communication is given to the Company, and the Company is
given a reasonable opportunity to cause an officer to be present during any such
communication.


(c)The failure of the Company to be present during any communication permitted
under Section 5.9(a) and/or Section 5.9(b) after the Company has been given a
reasonable opportunity to cause an officer to be present shall in no way impair
the rights of the Administrative Agent under Section 5.9(a) and/or
Section 5.9(b).


5.10    Acquisition of Receivables from Holdings. With respect to each Pledged
Receivable, Company shall (a) acquire such Receivable pursuant to and in
accordance with the terms of the Asset Purchase Agreement, (b) take all actions
necessary to perfect, protect and more fully evidence Company’s ownership





--------------------------------------------------------------------------------





of such Receivable, including, without limitation, executing or causing to be
executed (or filing or causing to be filed) such other instruments or notices as
may be necessary or appropriate and (c) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of Company, the Agents and the Lenders.


5.11    Class B Revolving Lenders Information Rights. Company shall provide to
the Class B Revolving Lenders (a) substantially contemporaneously with its
provision to the Administrative Agent any written information required to be
provided to the Administrative Agent under any Credit Document, and (b) prompt
written notice of (i) any Event of Default under this Agreement and (ii) any
written waiver or consent provided under, or any amendment of, any Credit
Document.


5.12    Level 2 Performance Covenant. The Company shall comply with each
Level 2 Performance Covenant.


SECTION 6.        NEGATIVE COVENANTS


Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 6.
6.1    Indebtedness. Company shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations.


6.2    Liens. Company shall not directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except Liens in favor of
Collateral Agent for the benefit of Secured Parties granted pursuant to any
Credit Document.


6.3    Reserved.


6.4    No Further Negative Pledges. Except pursuant to the Credit Documents
Company shall not enter into any Contractual Obligation prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.


6.5    Restricted Junior Payments. Company shall not through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that, Restricted Junior Payments may be
made by Company from time to time with respect to any amounts distributed to
Company (a) in accordance with Section 2.12(a)(xii) or (b) from and after the
occurrence and during the continuation of an Event of Default or Early
Amortization Event, in accordance with Section 2.12(b)(viii) only.
Notwithstanding anything herein to the contrary, on any Credit Date with respect
to a Credit Extension of a Class B Revolving Loan, Company may without further
action on the part of Company distribute the proceeds of such Class B Revolving
Loan to Holdings so long as no Class B Borrowing Base Deficiency or Class A
Borrowing Base Deficiency has occurred or would result therefrom (a “Borrower
Distribution”).







--------------------------------------------------------------------------------





6.6    Subsidiaries. Company shall not form, create, organize, incorporate or
otherwise have any Subsidiaries.


6.7    Investments. Company shall not, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture, except
Investments in Cash, Permitted Investments and Receivables (and property
received from time to time in connection with the workout or insolvency of any
Receivables Obligor), and Permitted Investments in the Controlled Accounts.


6.8    Fundamental Changes; Disposition of Assets; Acquisitions. Company shall
not enter into any transaction of merger or consolidation, or liquidate, wind‑up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired (other than, provided no Event of Default pursuant to Section 7.1(a),
7.1(f), 7.1(g) or 7.1(l) has occurred and is continuing, Permitted Asset Sales,
provided, that Permitted Asset Sales under clause (d) of the definition thereof
shall be permitted at all times subject to receipt of the consent required
therein), or acquire by purchase or otherwise (other than acquisitions of
Eligible Receivables, or Permitted Investments in a Controlled Account (and
property received from time to time in connection with the workout or insolvency
of any Receivables Obligor)) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person.


6.9    Sales and Lease-Backs. Company shall not, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which Company (a) has sold or transferred or is to sell or
to transfer to any other Person, or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by Company to any Person in connection with such lease.


6.10    Transactions with Shareholders and Affiliates. Company shall not,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of ten percent (10%) or more of any class of Capital
Stock of Holdings or any of its Subsidiaries or with any Affiliate of Holdings
or of any such holder other than the transactions contemplated or permitted by
the Credit Documents and the Related Agreements.


6.11    Conduct of Business. From and after the Original Closing Date, Company
shall not engage in any business other than the businesses engaged in by Company
on the Original Closing Date.


6.12    Fiscal Year. Company shall not change its Fiscal Year‑end from
December 31st.


6.13    Servicer; Backup Servicer; Custodian. Company shall use its commercially
reasonable efforts to cause Servicer, the Backup Servicer and the Custodian
respectively, to comply at all times with the applicable terms of the Servicing
Agreement, the Backup Servicing Agreement and the Custodial Agreement
respectively. The Company may not (i) terminate, remove, replace Servicer,
Backup Servicer or the Custodian or (ii) subcontract out any portion of the
servicing or permit third party servicing other than the Backup Servicer,
except, in each case, as expressly set forth in the applicable Credit Document
and subject to satisfaction of the related requirements therein. The
Administrative Agent may not terminate, remove, replace Servicer, Backup
Servicer or the Custodian except as expressly set forth in the applicable Credit
Document and subject to satisfaction of the related requirements therein.







--------------------------------------------------------------------------------





6.14    Acquisitions of Receivables. Company may not acquire Receivables from
any Person other than Holdings pursuant to the Asset Purchase Agreement.


6.15    Independent Manager. Company shall not fail at any time to have at least
one independent manager (an “Independent Manager”) who:


(a)is provided by a nationally recognized provider of independent directors;


(b)is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee, attorney or counsel of, Company or
Holdings or any of their respective Affiliates within the five years immediately
prior to such individual’s appointment as an Independent Manager, provided that
this paragraph (b) shall not apply to any person who serves as an independent
director or an independent manager for any Affiliate of any of Company or
Holdings;


(c)is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);


(d)is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;


(e)does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;


(f)is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or any of their respective Subsidiaries
or Affiliates, in excess of the lesser of (i) 3% of the consolidated gross
revenues of Holdings and its Subsidiaries during such fiscal year and (ii) 5% of
the contributions received by the tax-exempt entity during such fiscal year;


(g)is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;


(h)is not a member of the immediate family of any Person described by clause (b)
through (g) above;


(i)is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;







--------------------------------------------------------------------------------





(j)has prior experience as an independent director or manager for a corporation
or limited liability company whose charter documents required the unanimous
consent of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy; and


(k)has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.


Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to each Agent and Lender, (b) Company’s certification that any
replacement manager will satisfy the criteria set forth in clauses (a)-(i) of
this Section 6.15 and (c) the Administrative Agent’ written consent to the
appointment of such replacement manager. For the avoidance of doubt, other than
in the event of the death or incapacity of an Independent Manager, Company shall
at all times have an Independent Manager and may not terminate any Independent
Manager without the prior written consent of the Administrative Agent, which
consent the Administrative Agent may withhold in its sole discretion.
6.16    Organizational Agreements. Except as otherwise expressly permitted by
other provisions of this Agreement or any other Credit Document, Company shall
not (a) amend, restate, supplement or modify, or permit any amendment,
restatement, supplement or modification to, its Organizational Documents,
without obtaining the prior written consent of the Requisite Lenders to such
amendment, restatement, supplement or modification, as the case may be;
(b) agree to any termination, amendment, restatement, supplement or other
modification to, or waiver of, or permit any termination, amendment,
restatement, supplement or other modification to, or waivers of, any of the
provisions of any Credit Document without the prior written consent of the
Requisite Lenders; or (c) amend, restate, supplement or modify in any material
respect, or permit any amendments, restatements, supplements or modifications in
any material respect, to any Receivables Program Agreement in a manner that
could reasonably be expected to be materially adverse to the Lenders.


6.17    Changes in Underwriting or Other Policies. Company shall provide the
Administrative Agent and the Requisite Class B Revolving Lenders (collectively,
the “Notice Parties”) with prior written notice of any change or modification to
the Underwriting Policies that would reasonably be expected to be adverse to the
Lenders. Without the prior consent of the Administrative Agent and the Requisite
Class B Revolving Lenders, such consent not to be unreasonably withheld,
conditioned or delayed (with any such consent being deemed to be automatically
granted by the Administrative Agent and the Requisite Class B Revolving Lenders
on the fifteenth (15th) calendar day after the Administrative Agent and the
Requisite Class B Revolving Lenders confirms receipt of notice of the applicable
change unless the Administrative Agent or the Requisite Class B Revolving
Lenders shall have notified the Company in writing that the requested consent is
not being provided and its rationale therefor), the Company shall not agree to,
and shall cause Holdings not to, (a) make any change to (i) the forms of
Business Loan and Security Agreement, Business Loan and Security Agreement
Supplement and Loan Summary used to originate Receivables from the form provided
to the Administrative Agent prior to the Fourth Amendment Effective Date, or
(ii) the form of Authorization Agreement for Direct Deposit (ACH Credit) and
Direct Payments (ACH Debit) used in connection with the origination of
Receivables in substantially the form provided to the Administrative Agent on or
prior to the Fourth Amendment Effective Date that, in any such case, would
reasonably be expected to result in an Adverse Effect, or (b) make any change to
the Underwriting Policies that would reasonably be expected to be materially
adverse to the Lenders (provided, that any change to the Underwriting





--------------------------------------------------------------------------------





Policies which (A) has the effect of modifying the Eligibility Criteria or
(B) changes the calculation of the Class A Borrowing Base and the Class B
Borrowing Base shall be deemed to be materially adverse to the Lenders for
purposes of this Section 6.17).


6.18    Receivable Program Agreements. The Company shall (a) perform and comply
with its obligations under the Receivables Program Agreements and (b) enforce
the rights and remedies afforded to it against the Receivables Account Bank
under the Receivables Program Agreements, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
an Adverse Effect.


SECTION 7.        EVENTS OF DEFAULT


7.1    Events of Default. If any one or more of the following conditions or
events shall occur.


(a)Failure to Make Payments When Due. Other than with respect to a Borrowing
Base Deficiency, failure by Company to pay (i) when due, the principal on any
Revolving Loan whether at stated maturity, by acceleration or otherwise;
(ii) within two (2) Business Days after its due date, any interest on any
Revolving Loan or any fee due hereunder; (iii) within thirty (30) days after its
due date, any other amount due hereunder; or (iv) the amounts required to be
paid pursuant to Section 2.8 on or before (y) with respect to the Class A
Revolving Loans, the Class A Maturity Date, and (z) with respect to the Class B
Revolving Loans, the Class B Maturity Date; or


(b)Default in Other Agreements.


(i)Failure of Company to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 7.1(a)), in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by Company with
respect to any other material term of (1) one or more items of Indebtedness
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefore, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be;


(ii)Breach or default by Holdings or any Domestic Subsidiary of Holdings (other
than Company) with respect to any material term of (1) one or more items of
Indebtedness for borrowed money incurred by Holdings or any Domestic Subsidiary
of Holdings (other than Company) (other than any SPV Indebtedness that is not
guaranteed by Holdings or any Domestic Subsidiary of Holdings (other than any
special purpose Subsidiary of Holdings)) with a principal amount in excess of
$1,000,000; or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness for borrowed money (other than any SPV
Indebtedness that is not guaranteed by Holdings or any Domestic Subsidiary of
Holdings (other than any special purpose Subsidiary of Holdings )), in each case
beyond the grace period, if any, provided therefor, and such failure, breach or
default, as described in clauses (1) and (2), results, in any such case, in the
acceleration of amounts owed thereunder, provided that any resulting
acceleration caused by such failure, breach or default, as the case may be,
shall constitute an Event of Default hereunder only after the Administrative
Agent shall have provided written notice to Company that the resulting
acceleration caused by such failure, breach or default, as the case may be,
constitutes an Event of Default hereunder; or





--------------------------------------------------------------------------------





(c)Breach of Certain Covenants. Failure of Company to perform or comply with any
term or condition contained in Section 2.3, Section 2.11, Section 5.1(g),
Section 5.1(h), Section 5.2, Section 5.7, Section 5.12 or Section 6, or failure
to distribute Collections in accordance with Section 2.12; or


(d)Breach of Representations, etc. Any representation or warranty, certification
or other statement made or deemed made by Company or Holdings (or Holdings as
Servicer) in any Credit Document or in any statement or certificate at any time
given by Company or Holdings (or Holdings as Servicer) in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect, other than any representation, warranty, certification or
other statement which is qualified by materiality or “Material Adverse Effect”,
in which case, such representation, warranty, certification or other statement
shall be true and correct in all respects, in each case, as of the date made or
deemed made and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of Company or
Holdings becoming aware of such default, or (ii) receipt by Company of notice
from any Agent or Lender of such default; or


(e)Other Defaults Under Credit Documents. Company or Holdings shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents other than any such term referred to in any other Section
of this Section 7.1 and such default shall not have been remedied or waived
within thirty (30) days (or, in the case of a default under (A) Section 5.1(f),
five (5) Business Days or (B) Section 5.1(k)(i), two (2) Business Days) after
the earlier of (i) an Authorized Officer of Company or Holdings becoming aware
of such default, or (ii) receipt by Company or Holdings of notice from
Administrative Agent or any Lender of such default; or


(f)Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or Holdings for all or a
substantial part of its respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Company or Holdings, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or


(g)Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or Holdings
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its respective property; or
Company or Holdings shall make any assignment for the benefit of creditors; or
(ii) Company or Holdings shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of Company or Holdings (or
any committee thereof) shall





--------------------------------------------------------------------------------





adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 7.1(f); or


(h)Judgments and Attachments.


(i)Any money judgment, writ or warrant of attachment or similar process (to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or


(ii)Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or
(ii) in the aggregate at any time an amount in excess of $5,000,000 (in either
case to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Holdings (or Holdings as Servicer) or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days; or


(iii)Any tax lien or lien of the PBGC shall be entered or filed against Company
or Holdings (involving, with respect to Holdings only, an amount in excess of
$1,000,000) or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of ten (10) days;


(i)Dissolution. Any order, judgment or decree shall be entered against Company
or Holdings decreeing the dissolution or split up of Company or Holdings, as the
case may be, and such order shall remain undischarged or unstayed for a period
in excess of thirty (30) days; or


(j)Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect during the term hereof or result in a Lien
being imposed on the Collateral; or (ii) Company shall establish or contribute
to any Employee Benefit Plan; or


(k)Contest Validity or Enforceability of Credit Documents. Company or Holdings
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party; or


(l)Servicing Agreement. A Servicer Default shall have occurred and be continuing
and the Administrative Agent shall have delivered written notice thereof to the
Servicer, and provided that the Administrative Agent shall have used
commercially reasonable efforts to timely engage a replacement servicer
following the date of delivery of such notice of Servicer Default, within
forty-five (45) days of the date of delivery of such notice of Servicer Default
no replacement servicing agreement with a replacement servicer shall be
effective; or


(m)Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company to cure
any Borrowing Base Deficiency within (A) if such Borrowing Base Deficiency
exists other than as a result of the occurrence of an SPV Event and a consequent
reduction in the Applicable Class A Advance Rate as elected by Company and
described in Appendix G, two (2) Business Days after the due date thereof or (B)
if such Borrowing Base Deficiency exists solely as a result of the occurrence of
an SPV Event and a consequent reduction in the Applicable Class A Advance Rate
as elected by Company and described in Appendix G,





--------------------------------------------------------------------------------





thirty (30) days after the after the occurrence of such SPV Event or
(ii) failure of Holdings to repurchase any Receivable as and when required under
the Asset Purchase Agreement; or


(n)Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a court of competent jurisdiction or the
enforceability thereof shall be impaired in any material respect, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document (in each case, other
than (A) by reason of a release of Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof); or (ii) any of the Credit Documents for any reason, other than
the satisfaction in full of all Obligations and any other amount due hereunder
or any other Credit Document (other than contingent indemnification obligations
for which demand has not been made), shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void by a court of competent jurisdiction or a party thereto, as the case may
be, or Holdings shall repudiate its obligations thereunder or shall contest the
validity or enforceability of any Credit Document in writing; or


(o)Breach of Financial Covenants. A breach of any Financial Covenant shall have
occurred; or


(p)Investment Company Act. Holdings or Company become subject to any federal or
state statute or regulation which may render all or any portion of the
Obligations unenforceable, or Company becomes a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act
of 1940;


THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders (in all cases subject
to the terms of the Intercreditor Side Letter), take any of the following
actions: (w) upon notice to the Company, terminate the Revolving Commitments, if
any, of each Lender having such Revolving Commitments, (x) upon notice to the
Company, declare the unpaid principal amount of and accrued interest on the
Revolving Loans and all other Obligations immediately due and payable, in each
case without presentment, demand, protest or other requirements of any kind, all
of which are hereby expressly waived by Company; (y) direct the Collateral Agent
to enforce any and all Liens and security interests created pursuant to the
Collateral Documents and (z) take any and all other actions and exercise any and
all other rights and remedies of the Administrative Agent under the Credit
Documents; provided that upon the occurrence of any Event of Default described
in Section 7.1(f) or 7.1(g), the unpaid principal amount of and accrued interest
on the Revolving Loans and all other Obligations shall immediately become due
and payable, and  the Revolving Commitments shall automatically and immediately
terminate, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by Company.
SECTION 8.        AGENTS


8.1    Appointment of Agents. Each Lender hereby authorizes SunTrust Bank to act
as Administrative Agent to the Lenders hereunder and under the other Credit
Documents and each Lender hereby authorizes SunTrust Bank, in such capacity, to
act as its agent in accordance with the terms hereof and the other Credit
Documents. Each Lender hereby authorizes Wells Fargo Bank N.A., to act as the
Collateral Agent and Paying Agent on its behalf under the Credit Documents. Each
Agent hereby agrees to act upon the express conditions contained herein and the
other Credit Documents, as applicable. The





--------------------------------------------------------------------------------





provisions of this Section 8 are solely for the benefit of Agents and Lenders
and neither Company or Holdings shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent (other than Administrative Agent) shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Holdings or any of its Subsidiaries.


8.2    Powers and Duties. Each Lender irrevocably authorizes each Agent (other
than Administrative Agent) to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Credit Documents. Each such
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. No such Agent shall have, by reason hereof
or any of the other Credit Documents, a fiduciary relationship in respect of any
Lender; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any such
Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein.


8.3    General Immunity.


(a)No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of Company or Holdings to any Agent or
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or Holdings or any other Person liable for the payment of any
Obligations or any other amount due hereunder or any other Credit Document, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Revolving Loans or as to the existence or possible existence of any Event of
Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, neither the Paying
Agent nor the Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Revolving Loans or the component
amounts thereof.


(b)Exculpatory Provisions Relating to Agents. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order. Each such Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
the Administrative Agent or the Requisite Lenders, as applicable (or such other
Lenders as may be required to give such instructions under Section 9.5) and,
upon receipt of such instructions from the Administrative Agent or Requisite
Lenders, as applicable (or such other





--------------------------------------------------------------------------------





Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each such Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Holdings and Company), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any such Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5).
For the avoidance of doubt, the Paying Agent and the Collateral Agent shall take
direction hereunder only in accordance with the written direction of the
Administrative Agent (and not at the direction of any Lender or the Requisite
Lenders).


8.4    Agents Entitled to Act as Lender. Any agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Revolving Loans, each Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Holdings or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection herewith and otherwise without having to
account for the same to Lenders.


8.5    Lenders’ Representations, Warranties and Acknowledgment.


(a)Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and Company in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Revolving Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.


(b)Each Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Fourth Amendment Effective
Date.


8.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by Company or Holdings, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee





--------------------------------------------------------------------------------





Agent Party in any way relating to or arising out of this Agreement or the other
Credit Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided, no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Indemnitee Agent
Party’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final non-appealable order. If any indemnity
furnished to any Indemnitee Agent Party for any purpose shall, in the opinion of
such Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; provided, this sentence shall not be deemed to require
any Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence; and
provided, further, that this Section 8.6 is subject to the terms of the
Intercreditor Side Letter.


8.7    Successor Administrative Agent and Collateral Agent.


(a)Administrative Agent.


(i)Administrative Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to the Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Administrative Agent provided,
that the appointment of a successor Administrative Agent shall require the
approval of the Requisite Class B Revolving Lenders and (so long as no Default
or Event of Default has occurred and is continuing) Company’s approval, which
approval shall not be unreasonably withheld, delayed or conditioned. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents, and
(ii) take such other actions, as may be necessary or appropriate in connection
with the appointment of such successor Administrative Agent, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 8 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. If Administrative Agent is a Class A Revolving
Lender or an Affiliate thereof on the date on which the Class A Maturity Date
shall have occurred and all Class A Revolving Loans and all other Obligations
owing to the Class A Revolving Lenders have been paid in full in cash, such
Administrative Agent shall provide immediate notice of resignation to the
Company and the Class B Revolving Lenders, and the Requisite Class B Revolving
Lenders shall have the right, upon five (5) Business Days’ notice to the
Company, to appoint a successor Administrative Agent; provided, that the
appointment of any successor Administrative Agent that is not a Class B
Revolving Lender or an Affiliate thereof shall require (so long as no Default or
Event of Default has occurred and is continuing) Company’s approval, which
approval shall not be unreasonably withheld, delayed or conditioned.







--------------------------------------------------------------------------------





(ii)Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Revolving Lenders; provided that Company and the Lenders may deem
and treat such assigning Administrative Agent as Administrative Agent for all
purposes hereof, unless and until such assigning Administrative Agent provides
written notice to Company and the Lenders of such assignment. Upon such
assignment such Affiliate shall succeed to and become vested with all rights,
powers, privileges and duties as Administrative Agent hereunder and under the
other Credit Documents.


(b)Collateral Agent.


(i)Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Collateral Agent provided, that
the appointment of a successor Collateral Agent shall require (so long as no
Default or Event of Default has occurred and is continuing) Company’s approval,
which approval shall not be unreasonably withheld, delayed or conditioned. If,
however, a successor Collateral Agent is not appointed within sixty (60) days
after the giving of notice of resignation, the Collateral Agent may petition a
court of competent jurisdiction for the appointment of a successor Collateral
Agent. Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent and the retiring Collateral Agent shall
promptly (i) transfer to such successor Collateral Agent all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under the Credit
Documents, and (ii) execute and deliver to such successor Collateral Agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Collateral Agent and the assignment to such successor Collateral Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder. After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Section 8 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent
hereunder.


(ii)Notwithstanding anything herein to the contrary, Collateral Agent may assign
its rights and duties as Collateral Agent hereunder to one of its Affiliates
without the prior written consent of, or prior written notice to, Company or the
Lenders; provided that Company and the Lenders may deem and treat such assigning
Collateral Agent as Collateral Agent for all purposes hereof, unless and until
such assigning Collateral Agent provides written notice to Company and the
Lenders of such assignment. Upon such assignment such Affiliate shall succeed to
and become vested with all rights, powers, privileges and duties as Collateral
Agent hereunder and under the other Credit Documents.


8.8    Collateral Documents.


(a)Collateral Agent under Collateral Documents. Each Lender hereby further
authorizes Collateral Agent, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Collateral Documents. Subject to Section 9.5,
without further written consent or authorization from Lenders, Collateral Agent
may execute any documents





--------------------------------------------------------------------------------





or instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 9.5) have otherwise consented. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company, the Agents
and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Collateral Agent acting at the written direction of the Administrative Agent
(unless otherwise expressly set forth herein or in another Credit Document), on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by Collateral Agent acting at the written direction of the Administrative
Agent, and (ii) in the event of a foreclosure by Collateral Agent (acting at the
written direction of the Administrative Agent; provided, that the Administrative
Agent shall have provided each Class B Revolving Lender 30 days’ prior written
notice of its intent to direct the Collateral Agent to start the foreclosure
process) on any of the Collateral pursuant to a public or private sale,
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations or any other
amount due hereunder as a credit on account of the purchase price for any
collateral payable by Collateral Agent at such sale. In the event of a
foreclosure by Collateral Agent (acting at the written direction of the
Administrative Agent), on any of the Collateral pursuant to a public or private
sale, the Collateral Agent will seek firm bids from at least two bidders and the
Class B Revolving Lenders or its designee (collectively, the “Bidders”) for the
purchase of all or a portion of the Collateral for scheduled settlement
substantially in accordance with the then-current market practice in the
principal market for the Collateral; provided, that the Class B Revolving
Lenders shall have the right but not the obligation to provide any firm bid. The
Collateral Agent shall sell the Collateral to the Bidder(s) providing the
highest firm bid or weighted average of combined firm bids; provided, however,
that in the event two or more Bidders provide equal firm bids constituting the
highest firm bid, and one such Bidder is a Class B Revolving Lender, the firm
bid provided by such Class B Revolving Lender shall be deemed to constitute the
highest firm bid; provided, further that if the bid from the Class B Revolving
Lender is not the highest or if the Class B Revolving Lender does not make a
bid, and the initial firm bid is in an amount less than the amount necessary to
pay in full the Class B Revolving Loans then outstanding (after application of
the proceeds thereof to the then outstanding Class A Revolving Loans), the
Class B Revolving Lender shall be given three (3) Business Days’ prior written
notice of such sale and shall have the right of first refusal with respect to
such sale. If one or more firm bids cannot be obtained in accordance with the
foregoing, then the Collateral Agent shall use commercially reasonable efforts
to obtain firm bids again by following the same process until a firm bid is
obtained and settlement is completed.


SECTION 9.        MISCELLANEOUS


9.1    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Company,
Collateral Agent, Paying Agent or Administrative Agent shall be sent to such
Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing. Each notice hereunder
shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
(3) Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided, no notice to any Agent shall be
effective until received by such Agent, provided,





--------------------------------------------------------------------------------





however, that Company may deliver, or cause to be delivered, the Borrowing Base
Certificate, Borrowing Base Report, Funding Notices, Controlled Account
Voluntary Payment Notice and any financial statements or reports (including the
Financial Plan and any collateral performance tests) by electronic mail pursuant
to procedures approved by the Administrative Agent until any Agent or Lender
notifies Company that it can no longer receive such documents using electronic
mail. Any Borrowing Base Certificate, Borrowing Base Report, Funding Notice,
Controlled Account Voluntary Payment Notice or financial statements or reports
sent to an electronic mail address shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, if available, return electronic mail or
other written acknowledgement), provided, that if such document is sent
after 5:00 p.m. Eastern Standard time, such document shall be deemed to have
been sent at the opening of business on the next Business Day.


9.2    Expenses. Company agrees to pay promptly (a) (i) all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and expenses
(including reasonable and customary fees and expenses of counsel to the
Administrative Agent of negotiation, preparation, execution and administration
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto, (ii) reasonable and customary fees and expenses of a
single counsel to the Class A Revolving Lenders in connection with any consents,
amendments, waivers or other modifications to the Credit Documents; and
(iii) reasonable and customary fees and expenses of counsel (including
regulatory counsel) to the Class B Revolving Lenders in connection with this
Agreement in an aggregate amount as set forth in the Fee Letter, and reasonable
and customary fees and expenses of a single counsel to the Class B Revolving
Lenders in connection with any consents, amendments, waivers or other
modifications to the Credit Documents; (b) all the actual, documented
out-of-pocket costs and reasonable out-of-pocket expenses of creating,
perfecting and enforcing Liens in favor of Collateral Agent, for the benefit of
Secured Parties, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable and
documented out-of-pocket fees, expenses and disbursements of a single counsel
for all Lenders; (c) subject to the terms of this Agreement (including any
limitations set forth in Section 5.5), all the Administrative Agent’s actual,
reasonable and documented out-of-pocket costs and reasonable fees, expenses for,
and disbursements of any of Administrative Agent’s, auditors, accountants,
consultants or appraisers incurred by Administrative Agent; (d) subject to the
terms of this Agreement, all the actual, reasonable and documented out-of-pocket
costs and expenses (including the reasonable fees, expenses and disbursements of
any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (e) subject in all cases to any express limitations
set forth in any Credit Document, all other actual, reasonable and documented
out-of-pocket costs and expenses incurred by each Agent in connection with the
syndication of the Revolving Loans and Commitments and the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated
thereby; and (f) after the occurrence of a Default or an Event of Default, all
documented, out-of-pocket costs and expenses, including reasonable attorneys’
fees, and costs of settlement, incurred by any Agent or any Lender in enforcing
any Obligations of or in collecting any payments due from Company or Holdings
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.


9.3    Indemnity.


(a)In addition to the payment of expenses pursuant to Section 9.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’





--------------------------------------------------------------------------------





selection of counsel), indemnify, pay and hold harmless, each Affected Party and
each Agent, their Affiliates and their respective officers, partners, directors,
trustees, employees and agents (each, an “Indemnitee”), from and against any and
all Indemnified Liabilities, in all cases, whether or not caused by or arising,
in whole or in part, out of the comparative, contributory, or sole negligence of
such INDEMNITEE excluding any amounts not otherwise payable by Company under
Section 2.16(b)(iii); provided, Company shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence, bad faith or
willful misconduct, as determined by a court of competent jurisdiction in a
final non-appealable order of that Indemnitee. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, Company shall contribute the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.


(b)To the extent permitted by applicable law, no party hereto shall assert, and
all parties hereto hereby waive, any claim against any other parties and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Revolving Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
all parties hereto hereby waive, release and agree not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.


9.4    Reserved.


9.5    Amendments and Waivers.


(a)Requisite Lenders’ Consent. Subject to Sections 9.5(b) and 9.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders.


(b)Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby (without giving effect
to any distinctions between the Class A Lenders and the Class B Lenders), no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:


(i)extend the scheduled final maturity of any Revolving Loan or Revolving Loan
Note;


(ii)waive, reduce or postpone any scheduled repayment (but not prepayment);


(iii)reduce the rate of interest on any Revolving Loan (other than any waiver of
any increase in the interest rate applicable to any Revolving Loan pursuant to
Section 2.8) or any fee payable hereunder;


(iv)extend the time for payment of any such interest or fees;







--------------------------------------------------------------------------------





(v)reduce the principal amount of any Revolving Loan;


(vi)(x) amend the definition of “Class A Borrowing Base” or “Class B Borrowing
Base” or (y) amend, modify, terminate or waive Section 2.12, Section 2.13 or
Section 2.14 or any provision of this Section 9.5(b) or Section 9.5(c);


(vii)(x) amend the definition of “Requisite Lenders”, “Requisite Class A
Revolving Lenders,” “Requisite Class B Revolving Lenders,” “Class A Revolving
Exposure,” “Class B Revolving Exposure,” “Committed Lender Pro Rata Share,” “Pro
Rata Share,” “Applicable Class A Advance Rate,” “Applicable Class B Advance
Rate,” “Class A Revolving Availability,” “Class B “Revolving Availability,”
“Early Amortization Event” or “Early Amortization Period” or any definition used
therein, or (y) waive the occurrence of the Early Amortization Start Date;
provided, with the consent of Administrative Agent, Company and the Requisite
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Revolving Commitments and the Revolving Loans are included on
the Original Closing Date;


(viii)amend the definition of “Level 2 Performance Covenant” or any definition
used therein;


(ix)release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or


(x)consent to the assignment or transfer by Company or Holdings of any of its
respective rights and obligations under any Credit Document.


(c)Other Consents. Subject to the terms of the Intercreditor Side Letter, no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall:


(i)increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;


(ii)amend, modify, terminate or waive any provision of Section 3.3(a) with
regard to any Credit Extension of the Class A Revolving Lenders without the
consent of the Class A Requisite Lenders; or amend, modify, terminate or waive
any provision of Section 3.3(a) with regard to any Credit Extension of the
Class B Revolving Lenders without the consent of the Requisite Class B Revolving
Lenders;


(iii)amend the definitions of “Eligibility Criteria” or “Eligible Receivables
Obligor” or amend any portion of Appendix C without the consent of each of the
Requisite Class A Revolving Lenders and the Requisite Class B Revolving Lenders;


(iv)amend or modify any provision of Sections 2.11, other than
Sections 2.11(c)(vii) and 2.11(d), without the consent of each of the Requisite
Class A Revolving Lenders and the Requisite Class B Revolving Lenders;







--------------------------------------------------------------------------------





(v)amend or modify any provision of Section 7.1 without the consent of each of
the Requisite Class A Revolving Lenders and the Requisite Class B Revolving
Lenders; provided, however, that, notwithstanding the foregoing, any waiver of
the occurrence of a Default or an Event of Default shall only require the
consent of the Requisite Lenders; or


(vi)amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent. In the event of any amendment or waiver of this Agreement without the
consent of the Collateral Agent or Paying Agent, the Company shall promptly
deliver a copy of such amendment or waiver to the Collateral Agent and the
Paying Agent upon the execution thereof.


(d)Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Requisite Lenders or any Lender,
execute amendments, modifications, waivers or consents on behalf of the
Requisite Lenders or such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company or Holdings in any case shall entitle Company or
Holdings to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by Company, on
Company. Notwithstanding anything to the contrary contained in this Section 9.5,
if the Administrative Agent and Company shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case that is
immaterial (as determined by the Administrative Agent in its sole discretion),
in any provision of the Credit Documents, then the Administrative Agent (as
applicable, and in its respective capacity thereunder, the Administrative Agent
or Collateral Agent) and Company shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent by
the Requisite Lenders if the same is not objected to in writing by the Requisite
Lenders within five (5) Business Days following receipt of notice thereof.


9.6    Successors and Assigns; Participations.


(a)Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Neither Company’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
it without the prior written consent of all Lenders. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, Indemnitee Agent Parties under Section 8.6, Indemnitees
under Section 9.3, their respective successors and assigns permitted hereby and,
to the extent expressly contemplated hereby, Affiliates of each of the Agents
and Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Register. Company, the Paying Agent, Administrative Agent and Lenders shall
deem and treat the Persons listed as Lenders in the Registers as the holders and
owners of the corresponding Commitments and Revolving Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Revolving
Commitment or Revolving Loan shall be effective, in each case, unless and until
an Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to and accepted by Administrative Agent and recorded in the
Registers as provided in Section 9.6(e). Prior to such recordation, all amounts
owed with respect to the applicable Revolving Commitment or Revolving Loan shall
be owed to the Lender listed in the Registers as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Registers as a





--------------------------------------------------------------------------------





Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Revolving Commitments or Revolving Loans.


(c)Right to Assign. Each Lender shall have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement,
including, without limitation, all or a portion of its Revolving Commitment or
Revolving Loans owing to it or other Obligations (provided, however, that each
such assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any Revolving Loan and any related
Revolving Commitments) to any Person constituting an Eligible Assignee. Each
such assignment pursuant to this Section 9.6(c) (other than an assignment to any
Person meeting the criteria of clause (i) of the definition of the term of
“Eligible Assignee”) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Company and Administrative Agent
or as shall constitute the aggregate amount of the Revolving Commitments and
Revolving Loans of the assigning Lender) with respect to the assignment of the
Revolving Commitments and Revolving Loans.


(d)Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.16(d).


(e)Notice of Assignment. Upon the Administrative Agent’s receipt and acceptance
of a duly executed and completed Assignment Agreement and any forms,
certificates or other evidence required by this Agreement in connection
therewith, Administrative Agent, shall (i) record the information contained in
such notice in the Class A Register or the Class B Register, as applicable,
(ii) give prompt notice thereof to Company, and (iii) maintain a copy of such
Assignment Agreement.


(f)Representations and Warranties of Assignee. Each Lender, upon execution and
delivery of this Agreement or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Fourth
Amendment Effective Date or as of the applicable Effective Date (as defined in
the applicable Assignment Agreement) that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Revolving Commit-ments or Revolving
Loans, as the case may be; and (iii) it will make or invest in, as the case may
be, its Revolving Commitments or Revolving Loans for its own account in the
ordinary course of its business and without a view to distribution of such
Revolving Commitments or Revolving Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 9.6, the disposition of such
Revolving Commitments or Revolving Loans or any interests therein shall at all
times remain within its exclusive control).


(g)Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 9.8) and be released from its obligations hereunder (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect





--------------------------------------------------------------------------------





to matters arising prior to the effective date of such assignment; (iii) the
Revolving Commitments shall be modified to reflect the Revolving Commitment of
such assignee and any Revolving Commitment of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Revolving Loan Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Revolving
Loan Notes to Administrative Agent for cancellation, and thereupon Company shall
issue and deliver new Revolving Loan Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Revolving Loans of the assignee and/or the assigning Lender.


(h)Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Holdings, any of its Subsidiaries
or any of its Affiliates or a Direct Competitor) in all or any part of its
Revolving Commitments, Revolving Loans or in any other Obligation. The holder of
any such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Revolving Loan
or Revolving Loan Note in which such participant is participating, or reduce the
rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Revolving Commitment shall not constitute a change in
the terms of such participation, and that an increase in any Revolving
Commitment or Revolving Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by Company of any of its
rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Revolving Loans
hereunder in which such participant is participating. Company agrees that each
participant shall be entitled to the benefits of Sections 2.15 or 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (c) of this Section; provided, (i) a participant shall not be
entitled to receive any greater payment under Sections 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a change in law that occurs after the
participant acquired the applicable participation, unless the sale of the
participation to such participant is made with Company’s prior written consent,
and (ii) a participant that would be a Non-US Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless Company (through a
Designated Officer) is notified of the participation at the time it is sold to
such participant and such participant agrees, for the benefit of Company, to
comply with Section 2.16 as though it were a Lender. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 9.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Any Lender that sells such a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in such participation and other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person other than
Company (through a Designated Officer), including the identity of any
Participant or any information relating to a Participant’s interest or
obligations under any Credit Document, except to the extent that such disclosure
is necessary to establish that such Commitment, Revolving Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding





--------------------------------------------------------------------------------





any notice to the contrary. For the avoidance of doubt, the Paying Agent (in its
capacity as Paying Agent) shall have no responsibility for maintaining a
Participant Register. The Participant Register shall be available for inspection
by Company at any reasonable time and from time to time upon reasonable prior
notice. Company shall not disclose the identity of any Participant of any Lender
or any information relating to such Participant’s interest or obligation to any
Person, provided that Company may make (1) disclosures of such information to
Affiliates of such Lender and to their agents and advisors provided that such
Persons are informed of the confidential nature of the information and will be
instructed to keep such information confidential, and (2) disclosures required
or requested by any Governmental Authority or representative thereof or by the
NAIC or pursuant to legal or judicial process or other legal proceeding;
provided, that unless specifically prohibited by applicable law or court order,
Company shall make reasonable efforts to notify the applicable Lender of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of Company by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information.


(i)Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 9.6 any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Revolving Loans, the other
Obligations owed by or to such Lender, and its Revolving Loan Notes, if any, to
secure obligations of such Lender including, without limitation, any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided, no Lender, as between Company and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.


9.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.


9.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Company set forth in Sections 2.15, 2.16, 9.2, 9.3 and 9.10, the
agreements of Lenders set forth in Sections 2.14 and 8.6 shall survive the
payment of the Revolving Loans and the termination hereof.


9.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.


9.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of Company or any other
Person or against or in payment of any





--------------------------------------------------------------------------------





or all of the Obligations or any other amount due hereunder. To the extent that
Company makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent, on behalf of Lenders), or Administrative Agent, Collateral
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.


9.11    Severability. In case any provision in or obligation hereunder or any
Revolving Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.


9.12    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Revolving Loan Note or
otherwise with respect to the Obligations without first obtaining the prior
written consent of the Administrative Agent, it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and any
Revolving Loan Note or otherwise with respect to the Obligations shall be taken
in concert and at the direction or with the consent of the Administrative Agent.


9.13    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


9.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


9.15    CONSENT TO JURISDICTION.


1.ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, COMPANY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT APPOINTED BY IT IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER





--------------------------------------------------------------------------------





COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (d) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.


2.COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON HOLDINGS, WHICH COMPANY HEREBY APPOINTS AS ITS AGENT FOR
SERVICE OF PROCESS HEREUNDER. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST COMPANY
IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY
OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE. IN THE EVENT HOLDINGS SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK
CITY, COMPANY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS
AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 9.15 ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.


9.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE REVOLVING
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.







--------------------------------------------------------------------------------





9.17    Confidentiality. Each Agent and Lender shall hold all non-public
information regarding Holdings and its Affiliates and their businesses obtained
by such Lender or Agent confidential and shall not disclose information of such
nature, it being understood and agreed by Company that, in any event, a Lender
or Agent may make (a) disclosures of such information to Affiliates of such
Lender or Agent and to their agents, auditors, attorneys and advisors (and to
other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.17) provided that such Persons are informed of
the confidential nature of the information and agree to keep, or with respect to
the Collateral Agent and Paying Agent will be instructed to keep, such
information confidential, provided, further that no disclosure shall be made to
any Person that is a Direct Competitor or, with respect to the Collateral Agent
and Paying Agent only, any Person that the Collateral Agent and/or Paying Agent
has actual knowledge is a Direct Competitor, (b) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Revolving Loans or any participations
therein, provided that such Persons are informed of the confidential nature of
the information and agree to keep such information confidential pursuant to a
non-disclosure agreement, (c) disclosure to any rating agency when required by
it provided that such Persons are informed of the confidential nature of the
information and agree to keep, or with respect to the Collateral Agent and
Paying Agent will be instructed to keep, such information confidential,
(d) disclosures required by any applicable statute, law, rule or regulation or
requested by any Governmental Authority or representative thereof or by any
regulatory body or by the NAIC or pursuant to legal or judicial process or other
legal proceeding; provided, that unless specifically prohibited by applicable
law or court order, each Lender or Agent shall make reasonable efforts to notify
Company of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender or Agent by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information, and (e) any other disclosure authorized by
the Company in writing in advance. Notwithstanding the foregoing, (i) the
foregoing shall not be construed to prohibit the disclosure of any information
that is or becomes publicly known or information obtained by a Lender or Agent
from sources other than the Company other than as a result of a disclosure by an
Agent or Lender in violation of this Section 9.17, and (ii) on or after the
Original Closing Date, the Administrative Agent may, at its own expense issue
news releases and publish “tombstone” advertisements and other announcements
generally describing this transaction in newspapers, trade journals and other
appropriate media (which may include use of logos of Company or Holdings)
(collectively, “Trade Announcements”). Company shall not issue, and shall cause
Holdings not to issue, any Trade Announcement using the name of any Agent or
Lender, or their respective Affiliates or referring to this Agreement or the
other Credit Documents, or the transactions contemplated thereunder except
(x) disclosures required by applicable law, regulation, legal process or the
rules of the Securities and Exchange Commission or (y) with the prior approval
of Administrative Agent (such approval not to be unreasonably withheld).


9.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Revolving Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Revolving Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Company shall pay to





--------------------------------------------------------------------------------





Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Revolving Loans made hereunder or be refunded to Company. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.


9.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
    
9.20    Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.


9.21    Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that (i) pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Company, which information includes the name and address of
Company and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Company in accordance with the Act and (ii)
pursuant to the Beneficial Ownership Regulation, it is required to obtain a
Beneficial Ownership Certificate.


[Remainder of page intentionally left blank]



























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
RECEIVABLE ASSETS OF ONDECK, LLC, as Company
By:
/s/ Kenneth A. Brause    

Name: Kenneth A. Brause
Title: Chief Financial Officer




SUNTRUST BANK,
as Administrative Agent
By:
/s/ Kyle Shenton    

Name: Kyle Shenton
Title: First Vice President


SUNTRUST BANK,
as a Class A Lender
By:
/s/ Kyle Shenton    

Name: Kyle Shenton
Title: First Vice President


WELLS FARGO BANK, N.A.,
as Paying Agent and Collateral Agent
By:
/s/ Katie Jordan    

Name: Katie Jordan
Title: Assistant Vice President




Fixed Income Opportunities Nero, LLC, as Class B Revolving Lender
By: BlackRock Financial Management Inc., its Investment Manager
By:
/s/ Ronald G. Romano, Jr.    

Name: Ronald G. Romano, Jr.
Title: Managing Director





